 



EXHIBIT 10.5
NUVEEN INVESTMENTS, LLC EMPLOYEES’ RETIREMENT PLAN
(As amended and restated effective January 1, 2007)

 



--------------------------------------------------------------------------------



 



                  ARTICLE I. THE PLAN     1  
 
  Section 1.1.   Name     1  
 
  Section 1.2.   Purpose     1  
 
                ARTICLE II. DEFINITIONS     1  
 
  Section 2.1.   “Actuarial or Actuarially Equivalent”     1  
 
  Section 2.2.   “Affiliated Company”     2  
 
  Section 2.3.   “Average Monthly Compensation”     2  
 
  Section 2.4.   “Basic Pension”     2  
 
  Section 2.5.   “Beneficiary”     2  
 
  Section 2.6.   “Code”     2  
 
  Section 2.7.   “Committee” or “Retirement Plan Committee”     2  
 
  Section 2.8.   “Company”     3  
 
  Section 2.9.   “Compensation”     3  
 
  Section 2.10.   “Disabled”     4  
 
  Section 2.11.   “Effective Date”     4  
 
  Section 2.12.   “Employee”     4  
 
  Section 2.13.   “Employer”     5  
 
  Section 2.14.   “ERISA”     6  
 
  Section 2.15.   “Highly-Compensated Employee”     6  
 
  Section 2.16.   “Participant”     6  
 
  Section 2.17.   “Plan Year”     6  
 
  Section 2.18.   “Primary Social Security Benefit”     6  
 
  Section 2.19.   “Retired Participant”     7  
 
  Section 2.20.   “Retirement Age”     7  
 
  Section 2.21.   “Retirement Benefit”     8  
 
  Section 2.22.   “Retirement Date”     8  
 
  Section 2.23.   Service definitions     10  
 
  Section 2.24.   “Social Security Retirement Age”     19  
 
  Section 2.25.   “Spouse”     19  
 
  Section 2.26.   “Surviving Spouse"     19  
 
  Section 2.27.   Top-Heavy Plan Definitions     20  
 
  Section 2.28.   “Trust Fund”     22  
 
  Section 2.29.   “Trust”     22  
 
  Section 2.30.   “Trustee”     22  
 
  Section 2.31.   Gender and Number     22  
 
                ARTICLE III. ELIGIBILITY AND PARTICIPATION     23  
 
  Section 3.1.   Date of Participation     23  
 
  Section 3.2.   Duration     24  
 
  Section 3.3.   Freezing of Participation and Benefit Accrual Effective as of
March 24, 2003     24  
 
                ARTICLE IV. BENEFITS     25  
 
  Section 4.1.   Normal Retirement Benefits     25  
 
  Section 4.2.   Early Retirement Benefits     28  

-i- 



--------------------------------------------------------------------------------



 



                 
 
  Section 4.3.   Postponed Retirement Benefits     30  
 
  Section 4.4.   Disability Retirement Benefits     31  
 
  Section 4.5.   Deferred Vested Retirement Benefits     32  
 
  Section 4.6.   Full Career Retirement Benefits     34  
 
  Section 4.7.   Automatic Postretirement (Joint and Survivor) Surviving Spouse
Benefits     35  
 
  Section 4.8.   Maximum Annual Benefits     40  
 
  Section 4.9.   Optional Forms of Settlement     44  
 
  Section 4.10.   Rules Regarding Options     47  
 
  Section 4.11.   Vested Benefits     48  
 
  Section 4.12.   Suspension of Benefit Rules     50  
 
  Section 4.13.   Designation of Beneficiary     50  
 
  Section 4.14.   Direct Rollovers     52  
 
                ARTICLE V. DEATH BENEFITS     53  
 
  Section 5.1.   Death Benefit     53  
 
  Section 5.2.   Death of a Married, Vested Participant Prior to Commencement of
Benefits     53  
 
  Section 5.3.   Death After Retirement     56  
 
                ARTICLE VI. NONALIENATION OF BENEFITS     56  
 
                ARTICLE VII. ADMINISTRATION     56  
 
  Section 7.1.   Plan Administrator and Fiduciary     56  
 
  Section 7.2.   Compensation and Expenses     57  
 
  Section 7.3.   Manner of Action     57  
 
  Section 7.4.   Chairman, Secretary and Employment of Specialists     57  
 
  Section 7.5.   Records     58  
 
  Section 7.6.   Rules     58  
 
  Section 7.7.   Administration     58  
 
  Section 7.8.   Claims Review; Appeals     60  
 
  Section 7.9.   Notice of Address     64  
 
  Section 7.10.   Data     64  
 
  Section 7.11.   Individual Liability     64  
 
  Section 7.12.   Facility of Payment     65  
 
  Section 7.13.   No Enlargement of Employee Rights     65  
 
                ARTICLE VIII. FINANCING     66  
 
  Section 8.1.   Funding     66  
 
  Section 8.2.   Company Contributions     66  
 
  Section 8.3.   Nonreversion     67  
 
                ARTICLE IX. AMENDMENT AND TERMINATION     67  
 
  Section 9.1.   Amendment and Termination     67  
 
  Section 9.2.   Distribution on Termination     68  

-ii- 



--------------------------------------------------------------------------------



 



                 
 
  Section 9.3.   Effect of Bankruptcy or Other Contingencies Affecting the
Company     72  
 
  Section 9.4.   Merger or Consolidation of Plan     73  
 
  Section 9.5.   Employees of Acquired Businesses     73  
 
                ARTICLE X. TEMPORARY RESTRICTIONS ON BENEFITS     74  
 
                ARTICLE XI. APPLICABLE LAW     74  
 
                ARTICLE XII. ADOPTION AND WITHDRAWAL OF AFFILIATED COMPANY    
75  
 
  Section 12.1.   Adoption     75  
 
  Section 12.2.   Withdrawal     75  
 
                ARTICLE XIII. TOP-HEAVY PLAN PROVISIONS     76  
 
  Section 13.1.   Minimum Vesting Requirements     76  
 
  Section 13.2.   Minimum Benefit     76  
 
                APPENDIX A     80  

-iii- 



--------------------------------------------------------------------------------



 



NUVEEN INVESTMENTS, LLC EMPLOYEES’ RETIREMENT PLAN
(As amended and restated effective January 1, 2007)
     In accordance with the terms and provisions hereinafter set forth, the
Nuveen Investments, LLC Employees’ Retirement Plan is hereby amended and
restated effective January l, 2007, except as other effective dates for specific
provisions are provided herein.
ARTICLE I. The Plan
Section 1.1. Name. Effective December 31, 2002, the name of the Plan set forth
in this instrument became the Nuveen Investments, LLC Employees’ Retirement
Plan. On and after January 1, 2001 but before December 31, 2002, the name of the
Plan was the Nuveen Investments Employees’ Retirement Plan. Before January 1,
2001, the name of the Plan was the John Nuveen & Co. Incorporated Employees’
Retirement Plan.
Section 1.2. Purpose. The purpose of this amended and restated Plan is to
provide retirement benefits for eligible employees of Nuveen Investments, LLC
and those Affiliated Companies whose employees are designated as eligible to
become Participants.
ARTICLE II. Definitions
          The following words and phrases shall have the meanings stated below
unless a different meaning is specified or clearly required by the context:
Section 2.1. “Actuarial Equivalent” means, with respect to a value or benefit,
equality in value of the aggregate amounts expected to be received under all
different available forms of payment, based on the applicable actuarial
assumptions set forth in Appendix A hereto.
Section 2.2. “Affiliated Company” means any entity which, along with the
Company, is a member of a controlled group of corporations, a group of trades or
businesses

 



--------------------------------------------------------------------------------



 



under common control or an affiliated service group, as described, respectively,
in Sections 414(b), (c) and (m) of the Code or any other entity which is
required to be aggregated with the Company under Section 414(o) of the Code.
Section 2.3. “Average Monthly Compensation” means the greater of:

  (a)   one-twelfth of a Participant’s average annualized Compensation during
the five (5) consecutive calendar years of highest annual Compensation in the
ten (10) consecutive calendar years prior to the earliest of (i) his Normal
Retirement Date, (ii) his actual Retirement Date, (iii) the date on which his
Continuous Service is terminated because of a Break In Service, (iv) April 1,
2014; or (v) termination of the Plan; or     (b)   the average monthly
Compensation during the sixty (60) calendar months ending immediately prior to
the earliest of (i), (ii), (iii), (iv), or (v) in (a) above.

Section 2.4. “Basic Pension” means the monthly benefit payable under the
provisions of Section 4.l hereof.
Section 2.5. “Beneficiary” means a person, trust or estate determined under the
rules of Section 4.13 who has a right to receive payments under this Plan
because of the death of a Participant.
Section 2.6. “Code” means the Internal Revenue Code of 1986, as amended.
Section 2.7. “Committee” or “Retirement Plan Committee” means the committee
described in Article VII hereof and that is charged with the general
administration of the Plan.
Section 2.8. “Company” means Nuveen Investments, LLC, its predecessors and its
successors.
Section 2.9. “Compensation” means:

-2-



--------------------------------------------------------------------------------



 



  (a)   The total remuneration, exclusive of bonuses and commissions (whether
paid annually or quarterly) and of overtime, payable to an Employee for personal
services rendered to an Employer during his employment which is subject to
withholding for federal income tax purposes. Compensation shall also include any
amount that is contributed by the Employer under a salary reduction agreement
and that is not includible in the gross income of the Participant under a
“cafeteria plan” maintained under Section 125 of the Code, and any elective
reductions in remuneration for qualified transportation benefits within the
meaning of Section 132(f) of the Code. The fact that another Affiliated Company
provides payroll services for an Employer through a “common paymaster” or
similar relationship shall not cause any amounts described in this paragraph to
fail to be treated as Compensation, if they would otherwise be Compensation.
Notwithstanding the foregoing, if a Participant is transferred, or has reporting
responsibility, to an Affiliated Company which is not an Employer, his
remuneration from the Affiliated Company shall be treated as “Compensation” for
purposes of Benefit calculations under Article IV.     (b)   Effective
January 1, 2007, not more than $225,000 of Compensation will be taken into
account for any Participant in any Plan Year, with this limit to be adjusted for
each Plan Year under Section 401(a)(17) of the Code. Also effective January 1,
2002, for purposes of determining benefit accruals in a Plan Year beginning
after December 31, 2001, Compensation for any prior Plan Year up to $200,000,
may be taken into account.

-3-



--------------------------------------------------------------------------------



 



  (c)   For purposes of Section 2.27 and Article XIII of this Plan, and in
accordance with Code Section 416(i)(1)(D), Compensation of a Key Employee means
compensation determined under Code Section 415(c)(3).

Section 2.10. “Disabled” means an inability to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
which has existed for six (6) continuous months and which can be expected to
result in death or to be of long-continued and indefinite duration. Every
question with respect to the existence, commencement or cessation of a total and
permanent Disability shall be determined by the Committee after consulting with
a physician of its choosing, and its decision shall be conclusive and binding on
all persons. The condition of being Disabled may be referred to herein as a
“Disability.”
Section 2.11. “Effective Date” means, with respect to this amendment and
restatement, January 1, 2007. The original effective date of the Plan was
October l, 1969.
Section 2.12. “Employee” means a person employed by an Employer, as determined
under general common law principles, who receives Compensation, whether on a
salaried or hourly basis, for personal services rendered to an Employer, and who
is on the payroll of the Employer. The fact that another Affiliated Company
provides payroll services for an Employer through a “common paymaster” or
similar relationship shall not cause a person to fail to be treated as an
Employee of the Employer for which he performs services. However, the term
“Employee” does not include, with respect to any Employer, (i) any “Leased
Employee” as defined in Section 2.23(g); or (ii) any person who is classified by
his Employer as an “intern” or who is classified by his Employer as an
“off-shift hourly”

-4-



--------------------------------------------------------------------------------



 



employee. The Committee, pursuant to its authority under Section 7.7, shall make
all determinations of whether a person is an Employee. A person who is
classified as an independent contractor by the Employer for which he performs
services shall not be treated as an Employee for purposes of the Plan during
such period of classification, even if such person is subsequently treated as an
employee of an Employer for other purposes, and even if a court or
administrative agency determines that such person is a common law employee and
not an independent contractor for all or any portion of the period during which
such person was excluded from participation in the Plan.
For purposes of Sections 3.1 and 3.3, an Employee (other than a Participant
described in the following sentence) will not become eligible to become a
Participant if he becomes employed by an Employer as a result of a transfer of
employment or reporting responsibility from an Affiliated Company that is not an
Employer. Also, for purposes of Sections 3.1 and 3.3, a Participant who is
transferred, or who has reporting responsibility, to an Affiliated Company that
is not an Employer will continue to be a Participant, and will continue to earn
Credited Service, during such period of employment or reporting responsibility
with such Affiliated Company.
Section 2.13. “Employer” means, as the context requires, either jointly or
severally, the Company and each of its Affiliated Companies whose employees have
been designated by the Company, or in a Schedule pursuant to Section 9.5, as
eligible to participate in this Plan.

-5-



--------------------------------------------------------------------------------



 



Section 2.14. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and the regulations promulgated thereunder.
Section 2.15. “Highly-Compensated Employee” means any Employee who:

  (a)   was a five-percent (5%) owner, as defined in Code Section 414(q)(2),
during the current or prior Plan Year; or     (b)   for the preceding Plan Year:

  (i)   had compensation (as defined in Code Section 415(c)(3)) from the
Employer of more than $100,000 (for the look-back year 2007) (as adjusted under
Code Section 414(q)); and     (ii)   was in the top-paid group of Employees for
the preceding Plan Year.

An Employee is in the top-paid group of Employees for any year if such Employee
is in the group consisting of the top 20% of Employees (ranked by compensation
(as defined in Code Section 415(c)(3)).
Section 2.16. “Participant” means an Employee meeting the eligibility
requirements of Article III hereof.
Section 2.17. “Plan Year” means the calendar year (or the portion of the
calendar year during which the Plan is in effect).
Section 2.18. “Primary Social Security Benefit” means the monthly benefit which
a Participant is or would be entitled to receive at a specified age as a primary
insurance amount under the Federal Social Security Act, as amended, whether or
not he applies for such benefit, and even though he may lose part or all of such
benefit through delay in applying for it, by making application for a reduced
benefit prior to his

-6-



--------------------------------------------------------------------------------



 



Social Security Retirement Age, by re-entering covered employment, or for any
other reason. The amount of such Primary Social Security Benefit to which the
Participant is or would be entitled shall be determined for the purposes of the
Plan on the following basis:

  (a)   For a Participant entitled to a Normal Retirement Benefit, on the basis
of the Federal Social Security Act as in effect at his Normal Retirement Age; or
    (b)   For a Participant entitled to an Early Retirement Benefit, or a
Deferred Vested Retirement Benefit, or a Disability Retirement Benefit, or a
Full Career Retirement Benefit, on the basis of the Federal Social Security Act
as in effect at the time of his termination of employment with an Employer and
all Affiliated Companies and assuming that he will have no further employment
and no further earnings after the date of such termination of employment.

Section 2.19. “Retired Participant” means a person whose Continuous Service has
terminated by reason of retirement and who is receiving or is entitled to
receive benefits under this Plan.
Section 2.20. “Retirement Age” means whichever of the following is applicable to
a Participant:

  (a)   “Normal Retirement Age” means age 65.     (b)   “Early Retirement Age”
means age 55 or later (but before age 65), provided the Participant has
completed 15 years of Continuous Service.

-7-



--------------------------------------------------------------------------------



 



  (c)   “Disability Retirement Age” means a Participant’s age as of which he is
determined to have become Disabled, but not later than his Normal Retirement
Age.     (d)   “Vested Retirement Age” means a Participant’s age when he has
retired after completing five years or more of Continuous Service.     (e)  
“Deferred Vested Retirement Age” means a Participant’s age on his Deferred
Vested Retirement Date.     (f)   “Full Career Retirement Age” means a
Participant’s age when his age plus his years of Continuous Service equals 90.

Section 2.21. “Retirement Benefit” means any retirement benefit provided for in
Article IV.
Section 2.22. “Retirement Date” means whichever of the following is applicable
to a Participant:

  (a)   “Normal Retirement Date” means the first day of the calendar month
coincident with or next following the date a Participant attains his Normal
Retirement Age.     (b)   “Postponed Retirement Date” means the first day of the
calendar month coincident with or next following the date a Participant, whose
Continuous Service has continued after his Normal Retirement Age, actually
retires and his Continuous Service terminates. Notwithstanding the previous
sentence, the Postponed Retirement Date of a Participant who is a 5% Owner must
be no later than the April 1 of the calendar year following the calendar year in
which the Participant attains age 701/2, even if he is still employed.

-8-



--------------------------------------------------------------------------------



 



  (c)   “Early Retirement Date” means the first day of the calendar month
coincident with or next following the date a Participant’s Continuous Service
terminates because of retirement on or after attainment of his Early Retirement
Age, but before his attainment of Normal Retirement Age.     (d)   “Disability
Retirement Date” means the first day of the calendar month coincident with or
next following the date a Participant’s Continuous Service terminates because he
became Disabled prior to reaching his Normal Retirement Age. In the event a
Participant becomes Disabled, he shall, for purposes of computing his Retirement
Benefits under Article IV, be deemed to be in the Continuous Service of the
Employer so long as such Disability continues (as if he were on an approved
leave of absence) until the first to occur of:

  (i)   Normal Retirement Age;     (ii)   retirement on or after his Early
Retirement Age;     (iii)   the date he is no longer Disabled; or     (iv)  
death.

  (e)   “Deferred Vested Retirement Date” means, for a Participant whose
Continuous Service terminates after he has attained his Vested Retirement Age
for reasons other than Normal or Early Retirement, Disability or Death, the
first day of any calendar month coincident with or next following his 55th
birthday as of which he makes application for a Deferred Vested Retirement
Benefit, but in no event later than the first day

-9-



--------------------------------------------------------------------------------



 



    of the calendar month coincident with or next following his Normal
Retirement Age.     (f)   “Full Career Retirement Date” means the first day of
the calendar month coincident with or next following the date a Participant’s
Continuous Service terminates because of his Early Retirement on or after the
date he has attained his Full Career Retirement Age, but before his Normal
Retirement Age.

Section 2.23. Service definitions:

  (a)   “Hours of Service” means for an Employee or Participant, any of the
following:

  (i)   each hour for which he is paid or entitled to payment for the
performance of duties for an Employer;     (ii)   each hour for which he
performed no duties for an Employer (regardless of whether the employment
relationship had terminated) by reason of vacation, holiday, illness, incapacity
(including Disability), layoff, jury duty, military duty or leave of absence but
for which he is directly or indirectly paid or entitled to payment by an
Employer (excluding, however, payments made solely as reimbursement for medical
or medically-related expenses or solely for the purpose of complying with
applicable workers’ compensation, unemployment compensation or disability
insurance laws), but an individual will not be credited with more than 501 Hours
of Service under this paragraph for any single

-10-



--------------------------------------------------------------------------------



 



      continuous period during which he performed no duties for an Employer;    
(iii)   each hour for which back pay, irrespective of mitigation of damages, has
been awarded to the Employee or Participant or agreed to by an Employer; and    
(iv)   each hour which would normally have been credited as an Hour of Service
except that the individual was absent from work because of her pregnancy, the
birth of his or her child, the placement of a child with him or her following
adoption, or caring for his or her child immediately following such birth or
placement; provided, however, that Hours of Service will be credited under this
paragraph only to the extent that (after counting Hours of Service already
credited under paragraphs (i)-(iii)) credit under this paragraph is necessary to
prevent the Employee or Participant from having a Break In Service.

Notwithstanding anything in the Plan to the contrary, in no event will Hours of
Service be credited under the Plan after March 31, 2014. After March 31, 2014,
no Employee or Participant shall be credited with additional Hours of Service
under the Plan, except as is necessary to calculate Continuous Service under
Section 2.23(b).
The same Hours of Service will not be credited under paragraph (i) or (ii) and
again under paragraph (iii) and no Hour of Service credited under paragraph (i),
(ii) or (iii) will be credited again under paragraph (iv). The

-11-



--------------------------------------------------------------------------------



 



provisions of paragraphs (i), (ii) and (iii) will be applied in accordance with
Department of Labor Regulations Sections 2530.200b-2(b) and (c), which are
incorporated into this Section by reference.

  (b)   “Continuous Service” means an Employee’s last continuous period of
employment with an Employer and any Affiliated Company, determined in accordance
with reasonable and uniform standards and policies adopted by the Employer from
time to time, which standards and policies shall be consistently observed;
provided, however, that:

  (i)   Continuous Service shall be determined in completed full years and
completed fractions of years in excess of completed full years, each full
12 months of continuous service constituting a completed full year of Continuous
Service and any full month of continuous service in excess of the completed full
years constituting a fractional one-twelfth of a year of Continuous Service.    
(ii)   An Employee shall receive credit for one full year of Continuous Service
for any Plan Year during which he has at least 1,000 Hours of Service, except
that service in a Plan Year prior to the Plan Year in which the Employee
attained age 18 shall be disregarded. Notwithstanding the preceding sentence, if
an Employee has fewer than 1,000 Hours of Service for any Plan Year, he shall
receive credit for Continuous Service for that Plan Year at the rate of one
month for each full 190 Hours of Service he has during the Plan

-12-



--------------------------------------------------------------------------------



 



      Year, but only if his customary employment is at the rate of at least
1,000 Hours of Service for that Plan Year.     (iii)   Continuous Service shall
not be deemed to have been broken:

  (A)   During such period as an Employee is receiving credit for Hours of
Service under Section 2.23(a)(ii)-(iv) while on leave, vacation, holiday, jury
duty, lay off, or while in the military service.     (B)   During any Plan Year
in which an Employee has more than 500 Hours of Service.

  (iv)   If an Employee who has had a Break In Service is subsequently
reemployed by an Employer as an Employee, he shall be considered a new Employee
for purposes of the Plan, except:

  (A)   If at such Break In Service he became eligible for a benefit under
Article IV hereof, the Continuous Service (and Credited Service) he had at the
commencement of such Break In Service shall be reinstated upon his reemployment
as provided in Article IV hereof.     (B)   If he is reemployed before at least
12 months have elapsed after such Break In Service, the Continuous Service (and
Credited Service) he had at the commencement of such Break In Service shall be
reinstated upon his reemployment.

-13-



--------------------------------------------------------------------------------



 



  (C)   If neither (A) nor (B) above is applicable, and if the period between
such Break In Service and his reemployment does not equal or exceed the greater
of five (5) years or the number of years of Continuous Service he had at such
Break In Service, and he is reemployed for a period of 12 months during which he
completes at least 1,000 Hours of Service, the Continuous Service (and Credited
Service) he had at such Break In Service shall be reinstated after such
reemployment.

      If such prior Continuous Service (and Credited Service) is reinstated, the
Employee shall commence to participate in the Plan again on the date he performs
his first Hour of Service for an Employer after his reemployment.     (v)  
After March 31, 2014, Continuous Service shall continue to be calculated and
credited for all purposes under the Plan, except that such calculation and
crediting of Continuous Service shall not operate to increase the amount of a
Participant’s Basic Pension in excess of the amount calculated as of March 31,
2014.

  (c)   “Break In Service” means a Plan Year in which the Participant is
credited with fewer than 501 Hours of Service.     (d)   “Credited Service”
means a Participant’s Hours of Service for which he receives credit for purposes
of the Plan, as follows:

-14-



--------------------------------------------------------------------------------



 



  (i)   For any Hours of Service after October l, 1949 and prior to January 1,
1975, his Hours of Service included in determining his Continuous Service after
October l, 1949 and before January 1, 1975 shall be reduced by:

  (A)   Any Hours of Service completed before age 21.     (B)   Any Hours of
Service completed after the Normal Retirement Age; provided however that if a
Participant has at least one Hour of Service after December 31, 1987, the
Participant’s Continuous Service shall not be reduced for any Hours of Service
completed after his Normal Retirement Age.     (C)   Any remaining Hours of
Service which did not qualify for “Credited Service” under the Plan as it
existed on the date immediately prior to January 1, 1975.

  (ii)   For any Hours of Service on or after January 1, 1975, his Hours of
Service included in determining his Continuous Service after December 31, 1974
shall be reduced by:

  (A)   Any Hours of Service completed before age 21.     (B)   Any Hours of
Service completed after the Normal Retirement Age; provided however that if a
Participant has at least one Hour of Service after December 31, 1987, the
Participant’s Continuous Service shall not be reduced for

-15-



--------------------------------------------------------------------------------



 



      any Hours of Service completed after his Normal Retirement Age.     (C)  
Any remaining Hours of Service during which he was on any leave of absence or
lay off, as provided in Section 2.23(a)(ii), other than, effective January 1,
1995, an approved leave of absence; provided however that, to the extent
provided by law, the Hours of Service of any Participant who was on military
leave shall not be reduced.

  (iii)   Credited Service shall be computed annually for each Participant on
the basis of Hours of Service in each Plan Year which remain after the
reductions in (i) and (ii) above. A Participant shall receive credit for one
full year of Credited Service for any Plan Year during which he has at least
1,800 Hours of Service remaining after such reductions. If a Participant has
less than 1,800 Hours of Service remaining for any Plan Year, he shall receive
credit for Credited Service at the rate of one month for each full 190 Hours of
Service.     (iv)   In no event shall a Participant be credited with more than
35 years of Credited Service.     (v)   Notwithstanding any other Plan
provision, Credited Service shall not include any service after March 31, 2014.

  (e)   Other Service Credits. For purposes of determining Hours of Service,
Continuous Service and Credited Service, an Employee who was

-16-



--------------------------------------------------------------------------------



 



      employed on January 1, 1975 shall receive credit as herein provided for
employment:

  (i)   During the period October l, 1949 to September 30, 1969 by John Nuveen &
Co., a partnership, John Nuveen & Co., a Delaware corporation, and Nuveen
Corporation, predecessor entities of the Company.     (ii)   During the period
October l, 1949 to March 22, 1974, by Investors Diversified Services, Inc.,
parent of the Company immediately prior to March 22, 1974 and sponsor of the
predecessor retirement plan to this Plan.

  (f)   From time to time the Company may make acquisitions of other businesses
and in the contracts effecting such acquisitions may provide for crediting
employees of such other businesses who become Employees with Hours of Service,
Continuous Service or Credited Service for periods prior to the date they became
Employees. The Committee is authorized and directed to provide for such service
credits for such Employees, according to the relevant contract provisions, as if
such contract provisions were included in this Plan, and the Committee may set
forth such provisions for a group of Employees in a Schedule which will form a
part of this Plan.     (g)   Leased Employees. If a Leased Employee becomes an
Employee, his service with the Company or an Affiliated Company while a Leased
Employee shall be included for purposes of computing his Hours of

-17-



--------------------------------------------------------------------------------



 



      Service and Continuous Service under the Plan, to the same extent as
actual service with the Company or an Affiliated Company.         “Leased
Employee” means any person (other than a common-law employee of the Company or
an Affiliated Company) who, under an agreement between the Company or an
Affiliated Company and any other person (the “leasing organization”), has
performed services for the Company or an Affiliated Company (or for such entity
and related persons (determined in accordance with Code Section 414(n)(6))) on a
substantially full-time basis for a period of at least one year, provided that
the services are performed under the primary direction or control of the Company
or an Affiliated Company.         The term “Leased Employee” will not include
any person who would otherwise be described in this Section, if (i) the person
is covered by a money purchase pension plan providing (A) a nonintegrated
employer contribution rate of at least 10% of compensation, as defined in Code
Section 415(c)(3), but including amounts contributed in accordance with a salary
reduction agreement that are excludable from the person’s gross income under
Code Section 125, 402(e)(3), 402(h), or 403(b), (B) immediate participation, and
(C) full and immediate vesting; and (ii) Leased Employees do not constitute more
than 20% of the workforce of the Company or an Affiliated Company who are
non-Highly-Compensated Employees.

-18-



--------------------------------------------------------------------------------



 



  (h)   Qualified Military Service. For purposes of determining Hours of
Service, Continuous Service and Credited Service, an Employee shall receive
credit for qualified military service in accordance with the requirements of
Code Section 414(u) and any Treasury Regulations or other official guidance
issued under that Section.

Section 2.24.   “Social Security Retirement Age” means the age at which a
Participant is entitled to receive his full, unreduced Social Security benefit,
determined as follows:

          Year Participant   Social Security Attains Age 62   Retirement Age
Before 2000
    65  
After 1999 and before 2017
    66  
After 2016
    67  

Section 2.25.   “Spouse” means an individual that is a Participant’s spouse for
purposes of the Code.

Section 2.26.   “Surviving Spouse” means (a) the widow or widower of a deceased
Participant who was married to the Participant throughout the one-year period
immediately preceding the earlier of the Participant’s Retirement Date or the
date of the Participant’s death or (b) the widow or widower of a deceased
Participant who married the Participant within one year preceding the
Participant’s Retirement Date and was married to the Participant for at least a
one-year period ending on or before the date of the Participant’s death. A
former spouse will be treated as a Spouse to the extent required under a
Qualified Domestic Relations Order, as described in Code Section 414(p) and
ERISA Section 206(d)(3).

-19-



--------------------------------------------------------------------------------



 



Section 2.27.   Top-Heavy Plan Definitions:

  (a)   “Top-Heavy Plan” or “Top-Heavy” means the Plan if, as of the
Determination Date, the present value of the accrued benefits of Key Employees
under the Plan exceeds 60% of the present value of the accrued benefits of all
Participants under the Plan, as determined in accordance with the provisions of
Section 4l6(g) of the Code. The determination of whether the Plan is Top-Heavy
shall be made after aggregating all the Required Aggregation Group and after
aggregating the Permissive Aggregation Group. The Plan is “Super Top-Heavy” if,
as of the Determination Date, the Plan would meet the test specified above for
being a Top-Heavy Plan if “90%” were substituted for “60%” in each place it
appears in this subsection. For purposes of this Section, the present values of
accrued benefits and the amounts of account balances of an Employee as of the
Determination Date shall be increased by the distributions made to the Employee
under the Plan and any Plan aggregated with the Plan under Section 416(g)(2) of
the Code during the one-year period ending on the Determination Date. The
preceding sentence shall also apply to distributions under a terminated plan,
which had not been terminated would have aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason
other than separation of service, death or Disability, this provision shall be
applied by substituting “five-year period” for “one-year period.” For the
purposes of this Section, the terms “Employee” and “Key

-20-



--------------------------------------------------------------------------------



 



      Employee” shall not include any individual who has not performed services
for the Employer during the one-year period ending on the Determination Date.  
  (b)   “Determination Date” means, for purposes of determining whether the Plan
is Top-Heavy for a particular Plan Year, the last day of the preceding Plan
Year.     (c)   “Key Employee” means any Employee or former Employee (including
any deceased Employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code), a
5-percent owner of the Employer, or a 1-percent owner of the Employer having
annual compensation of more than $150,000. For this purpose, “annual
compensation” means compensation within the meaning of Section 415(c)(3) of the
Code. The determination of who is a Key Employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.     (d)   “Non-Key Employee” means
any Participant (including any Beneficiary of such Participant) who is not a Key
Employee.     (e)   For purposes of this Section and Article XIII, the terms
“Required Aggregation Group” and “Permissive Aggregation Group” have the
following meanings:

-21-



--------------------------------------------------------------------------------



 



  (i)   “Required Aggregation Group” means a group of plans consisting of
(A) each plan of the Company in which a Key Employee is a participant, and
(B) each other plan of the Company which enables any plan described in (A) to
meet the requirements of Code Section 401(a)(4) or 410; and     (ii)  
“Permissive Aggregation Group” means the Required Aggregation Group described in
(i) plus any other plan of the Company not required to be included in the
Required Aggregation Group, but which is designated by the Company as being part
of such group if such group would continue to meet the requirements of Code
Sections 401(a)(4) and 410 with such plan being taken into account.

Section 2.28.   “Trust Fund” means the assets held under any trust forming a
part of the Plan.

Section 2.29.   “Trust” means any trust established to receive, hold, invest and
dispose of any part of the Trust Fund.

Section 2.30.   “Trustee” means the individuals, or individual, or corporate
fiduciary, or combination thereof, acting as trustee under the Trust at any time
of reference.

Section 2.31.   Gender and Number. Except when otherwise indicated by the
context, any masculine terminology herein shall also include the feminine and
neuter, and the definition of any term herein in the singular may also include
the plural.

-22-



--------------------------------------------------------------------------------



 



ARTICLE III. Eligibility and Participation

Section 3.1.   Date of Participation.

      Each Employee who was a Participant in the Plan on December 31, 2006 will
continue to be a Participant.

Section 3.2.   Duration. An Employee who becomes a Participant shall remain a
Participant until he has a Break In Service, and also shall continue to be
treated as a Participant thereafter for as long as he is entitled to receive any
benefits hereunder. If he has a Break In Service before becoming entitled to
receive any benefits hereunder, such Employee shall cease to be a Participant
unless and until he again becomes eligible to become a Participant in accordance
with the provisions of Sections 2.23(b)(iv) and 3.l.

Section 3.3.   Freezing of Participation and Benefit Accrual Effective as of
March 24, 2003. The following provisions of this Section 3.3 shall supersede any
provision of the Plan to the contrary:

  (a)   No Employee who was not previously a Participant on or before March 24,
2003 shall be eligible to become a Participant in the Plan after March 24, 2003.
    (b)   A former Participant who is reemployed after March 24, 2003, shall not
be eligible to become a Participant again unless, upon reemployment, he would be
eligible to receive restoration of his Continuous Service under Section 4.11. In
the case of such a rehired former Participant, the rules of Sections 2.23(b),
3.1, 3.2 and 4.11 shall apply; provided, however, that such a rehired former
Participants shall not be credited with Credited

-23-



--------------------------------------------------------------------------------



 



      Service with respect to any period following his rehire, so that he shall
not accrue any additional benefit under the Plan with respect to service after
such rehire.     (c)   A Participant who is not described in paragraph (b) above
who: (i) ceased to be an Employee on or before March 24, 2003; (ii) had an
accrued benefit under the Plan at the time of employment termination but did not
receive a full distribution of that benefit prior to reemployment and therefore
remained a Participant pursuant to Section 3.2; and (iii) is reemployed after
March 24, 2003, shall remain a Participant following his rehire in accordance
with Plan terms; provided, however, that such rehired Participant shall not be
credited with Credited Service with respect to any period following his rehire,
so that he shall not accrue any additional benefit under the Plan with respect
to service after such rehire.

ARTICLE IV. Benefits

Section 4.1.   Normal Retirement Benefits.

  (a)   Eligibility. A Participant who attains his Normal Retirement Date shall
have a nonforfeitable right to receive a Normal Retirement Benefit as described
in this Section.     (b)   Amount. The amount of a Participant’s Normal
Retirement Benefit will be either (x) or (y), whichever is applicable, except
that the Normal Retirement Benefit for any Participant described in (z) will be
the greater of (x) or (y) (whichever is applicable) or (z).

-24-



--------------------------------------------------------------------------------



 



      (x) Participants with Credited Service that includes Hours of Service
during the period October l, 1949 to September 30, 1969 with the Company or a
predecessor entity described in Section 2.23(e)(i) shall be entitled to a
monthly Retirement Benefit equal to:

  (i)   An amount computed by multiplying the number of his years of Credited
Service accumulated during the period October l, 1949 to September 30, 1969 by
l% of his Average Monthly Compensation; plus     (ii)   An amount computed by
multiplying the number of years of Credited Service accumulated subsequent to
September 30, 1969 by l-1/2% of his Average Monthly Compensation; minus    
(iii)   1-1/2% of the Primary Social Security Benefit to which he is entitled at
age 65 (even if his Social Security Retirement Age is not 65) multiplied by the
number of years of his Credited Service accumulated after January l, 1975, but
not to exceed 50% of such Primary Social Security Benefit.

      (y) Participants not described in (x) shall be entitled to a monthly
Retirement Benefit equal to:

  (i)   An amount computed by multiplying the number of years of Credited
Service by l-1/2% of his Average Monthly Compensation; minus     (ii)   l-1/2%
of the Primary Social Security Benefit to which he is entitled at age 65 (even
if his Social Security Retirement Age is not 65)

-25-



--------------------------------------------------------------------------------



 



      multiplied by the number of years of his Credited Service accumulated
after January l, 1975, but not to exceed 50% of such Primary Social Security
Benefit.

      (z) A Participant who had Compensation in any Plan Year which exceeds the
limits in Section 2.9 shall be entitled to a monthly Retirement Benefit equal to
the greatest of:

  (i)   the amount determined under (x) or (y), as applicable, calculated using
his Credited Service through December 31, 1993 and the definition of
Compensation in Section 2.9 applicable through that date plus the amount
determined under (y) using his Credited Service after December 31, 1993 and the
definition of Compensation in Section 2.9 applicable after that date;     (ii)  
his Normal Retirement Benefit under (x) or (y), as applicable, calculated using
his Credited Service through December 31, 1988 and the definition of
Compensation under Section 2.9 applicable through that date, plus the amount
determined under (y) using his Credited Service for the period January 1, 1989 -
December 31, 1993 and the definition of Compensation in Section 2.9 applicable
for that period, plus the amount determined under (y), using his Credited
Service after December 31, 1993 and the definition of Compensation in
Section 2.9 applicable after that date; or     (iii)   the amount determined
under (x) or (y), as applicable, calculated using all the Participant’s Credited
Service through the calculation

-26-



--------------------------------------------------------------------------------



 



      date, and applying the limit on Compensation under Section 2.9 applicable
to Plan Years beginning after December 31, 1993 to all Plan Years.

  (c)   Commencement and Duration. Monthly Normal Retirement Benefit payments
shall begin as soon as practicable after the Participant’s application for
benefits on or after such Retired Participant’s Normal Retirement Date, and
shall be paid monthly thereafter as of the first day of each succeeding month
during the Participant’s lifetime, provided, however, if he is reemployed as an
Employee, his benefit payments shall be suspended and shall not be paid during
the period of such reemployment, but he shall have his Continuous Service and
Credited Service he had at his Normal Retirement Date reinstated. Upon his
subsequent retirement, his eligibility for a benefit and the amount of the
benefit shall be determined, calculated and paid as if he were then first
retired, based upon such reinstated Continuous Service and Credited Service,
plus such service earned following the date of reemployment, provided that such
benefit shall be adjusted in accordance with the last sentence of Section 4.12.

Section 4.2.   Early Retirement Benefits.

  (a)   Eligibility. A Participant who attains his Early Retirement Date shall
be eligible to receive an Early Retirement Benefit as described in this Section.
Such a Participant, in lieu of an Early Retirement Benefit, may

-27-



--------------------------------------------------------------------------------



 



      elect a Deferred Vested Retirement Benefit as described in Section 4.5 at
a date subsequent to his Early Retirement Age.     (b)   Amount. A Retired
Participant who is eligible to receive an Early Retirement Benefit pursuant to
paragraph (a) above, shall be entitled to receive a monthly Early Retirement
Benefit beginning at his Early Retirement Date equal to an amount computed in
the same manner as his Normal Retirement Benefit under Section 4.l hereof, based
upon the provisions of the Plan as in effect as of the Early Retirement Date and
using for benefit calculation purposes the Retired Participant’s Credited
Service and Average Monthly Compensation at his Early Retirement Date. This
amount shall then be reduced by the percentage thereof set forth in the table
below opposite the age of the Retired Participant on his Early Retirement Date:

              Percentage Age   Reduction
64
    3 %
63
    6 %
62
    9 %
61
    12 %
60
    15 %
59
    21 %
58
    27 %
57
    33 %
56
    39 %
55
    45 %

      (Reductions for intermediate ages shall be applied by straight line
interpolation in the above table.)

-28-



--------------------------------------------------------------------------------



 



  (c)   Commencement and Duration. Monthly Early Retirement Benefit payments
shall begin as soon as practicable after the Participant’s application for
benefits on or after such Retired Participant’s Early Retirement Date, and shall
be paid monthly thereafter as of the first day of each succeeding month during
his lifetime; provided, however, if he is reemployed as an Employee, his benefit
payments shall be discontinued and shall not be paid during the period of such
reemployment, but he shall have his Continuous Service and Credited Service he
had at the time of his retirement reinstated. Upon his subsequent retirement,
his eligibility for a benefit and the amount of the benefit shall be determined,
calculated and paid as if he were then first retired based upon such reinstated
Continuous Service and Credited Service plus such service earned following the
date of reemployment, provided that such benefit shall be adjusted in accordance
with the last sentence of Section 4.12.

Section 4.3.   Postponed Retirement Benefits.

  (a)   Eligibility. A Participant who attains his Postponed Retirement Date
shall be eligible to receive a Postponed Retirement Benefit, as described in
this Section.     (b)   Amount. The Postponed Retirement Benefit shall be an
amount computed in the same manner as a Normal Retirement Benefit under Section
4.1, but using the Participant’s Credited Service and Average Monthly
Compensation as of his Postponed Retirement Date. If a Participant elects to
defer payment as provided for in the last sentence of Section 2.22(b),

-29-



--------------------------------------------------------------------------------



 



      his Postponed Retirement Benefit as of any date after the later of the
Effective Date or the April 1 following the end of the Plan Year in which he
reached age 70-1/2 shall be the greater of (i) his Postponed Retirement Benefit
calculated under the preceding sentence and (ii) his Postponed Retirement
Benefit calculated under the preceding sentence as of the date one year earlier,
then actuarially increased to the present date, using the factors in paragraph
(A) of Appendix A.     (c)   Commencement and Duration. Monthly Postponed
Retirement Benefit payments shall begin as soon as practicable after the
Participant’s application for benefits on or after such Retired Participant’s
Postponed Retirement Date, and shall be paid monthly thereafter as of the first
day of each succeeding month during his lifetime.

Section 4.4.   Disability Retirement Benefits.

  (a)   Eligibility. A Participant who attains his Disability Retirement Date
shall be eligible to receive a Disability Retirement Benefit as described in
this Section.     (b)   Amount. The Disabled Participant who is eligible to
receive a Disability Retirement Benefit pursuant to paragraph (a) above shall be
entitled to receive a monthly Disability Retirement Benefit beginning at his
Normal Retirement Date (unless he elects an Early Retirement Benefit) of an
amount computed in the same manner as a Normal Retirement Benefit under Section
4.l, based upon the provisions of the Plan as in effect at his Disability
Retirement Age and based upon his Average Monthly

-30-



--------------------------------------------------------------------------------



 



      Compensation as of the date on which he became Disabled, and on his
Credited Service at his Normal Retirement Date assuming his Continuous Service
continued and he received credit for Credited Service until his Normal
Retirement Date. If a Participant ceases to be Disabled prior to his Normal
Retirement Age (for any reason except death) but he is not reemployed as an
Employee within thirty (30) days thereafter, or if a Disabled Participant is
eligible for and elects to take an Early Retirement Benefit, then he will be
deemed to have been terminated as of the date he is no longer Disabled or his
Early Retirement Date, as applicable, and will be entitled to the benefits
determined in accordance with Section 4.2 or 4.5, as the case may be, for which
he would have been eligible at his Disability Retirement Age, based upon the
provisions of the Plan as in effect at his Disability Retirement Age and upon
his Average Monthly Compensation at his Disability Retirement Age, assuming he
continued to receive credit for Continuous Service and Credited Service until
the date he is no longer Disabled or his Early Retirement Date.

Section 4.5.   Deferred Vested Retirement Benefits.

  (a)   Eligibility. A Participant who attains his Deferred Vested Retirement
Date shall be eligible to receive a Deferred Vested Retirement Benefit as
described in this Section.     (b)   Amount. A terminated Participant who is
eligible to receive a Deferred Vested Retirement Benefit pursuant to paragraph
(a) above shall be entitled to a monthly Deferred Vested Retirement Benefit
beginning at his

-31-



--------------------------------------------------------------------------------



 



      Deferred Vested Retirement Date of an amount computed as of his Deferred
Vested Retirement Age in the same manner as a Normal Retirement Benefit under
Section 4.l (using the Participant’s actual Average Monthly Compensation and
Credited Service as of his Deferred Vested Retirement Date) if the Participant
is 65 years of age on his Deferred Vested Retirement Date and reduced under
Section 4.2(b) if the Participant has not attained age 65 on his Deferred Vested
Retirement Date, and multiplied by such Participant’s vested percentage as
specified in Section 4.11, and based upon the provisions of the Plan as in
effect as of the date of his termination of Continuous Service, and using for
benefit calculation purposes the Participant’s Credited Service and Average
Monthly Compensation on the date his Continuous Service terminated.     (c)  
Commencement and Duration. Monthly Deferred Vested Retirement Benefit payments
shall begin as soon as practicable after the Participant’s application for
benefits on or after such terminated Participant’s Deferred Vested Retirement
Date; provided, however, if a terminated Participant receiving or entitled to
receive a Deferred Vested Retirement Benefit hereunder is reemployed as an
Employee before or after the date his benefit payments begin, any benefit
payments he may be receiving shall be discontinued and shall not be paid during
the period of such reemployment, but he shall have his Continuous Service and
Credited Service at the time of his termination of Continuous Service
reinstated. Upon his subsequent retirement or termination of Continuous Service,
his

-32-



--------------------------------------------------------------------------------



 



      eligibility for a benefit and the amount of the benefit shall be
determined and calculated as if he were then first retired or terminated based
upon such reinstated Continuous Service and Credited Service, plus such service
earned following the date of reemployment, provided that such benefit shall be
adjusted in accordance with the last sentence of Section 4.12.

Section 4.6.   Full Career Retirement Benefits.

  (a)   Eligibility. A Participant who attains his Full Career Retirement Date
shall be eligible to receive a Full Career Retirement Benefit as described in
this Section.     (b)   Amount. A Retired Participant who is eligible to receive
a Full Career Retirement Benefit pursuant to paragraph (a) above, shall be
entitled to receive a monthly Full Career Retirement Benefit beginning at his
Full Career Retirement Date of an amount computed as of his Full Career
Retirement Date in the same manner as his Normal Retirement Benefit under
Section 4.l, based upon the provisions of the Plan as in effect as of his Full
Career Retirement Date and using for benefit calculation purposes the Retired
Participant’s Credited Service and Average Monthly Compensation at his Full
Career Retirement Date.     (c)   Commencement and Duration. Monthly Full Career
Retirement Benefit payments shall begin as soon as practicable after the
Participant’s application for benefits on or after such Retired Participant’s
Full Career Retirement Date; provided, however, if he is reemployed as an
Employee,

-33-



--------------------------------------------------------------------------------



 



his benefit payments shall be discontinued and shall not be paid during the
period of such reemployment, but he shall have his Continuous Service and
Credited Service he had at the time of his retirement reinstated. Upon his
subsequent retirement, his eligibility for a benefit and the amount of the
benefit shall be determined and calculated and paid as if he were then first
retired, based upon such reinstated Continuous Service and Credited Service plus
such service earned following the date of reemployment, provided that such
benefit shall be adjusted in accordance with the last sentence of Section 4.12.
Section 4.7. Automatic Postretirement (Joint and Survivor) Surviving Spouse
Benefits.

  (a)   Eligibility and Conditions. Unless an optional form of settlement is
selected under Section 4.9 pursuant to a Qualified Waiver within the Election
Period ending on the date Retirement Benefit payments would commence, the
Participant shall be deemed to have automatically elected to receive a monthly
Retirement Benefit payable to him in the form of a Qualified Joint and Survivor
Annuity.

  (i)   Effective Date of Automatic Election. The automatic election provided in
this Section 4.7 shall be effective on the first to occur of: (A) the
Participant’s Retirement Date, or (B) the Participant’s Normal Retirement Age;
provided, however, it will become effective on the date he has been married one
year if he is married when the election would otherwise become effective under
(A) or

-34-



--------------------------------------------------------------------------------



 



      (B) above but such marriage has been in effect less than one year at that
date.     (ii)   Election Period for Qualified Waiver of Automatic Election.
With respect to a Qualified Waiver under this Section 4.7, the election period
is the 90-day period ending on the effective date of the election specified in
(i) above, or such later date as shall be required by regulations prescribed by
the Secretary of the Treasury.     (iii)   Qualified Waiver. A waiver of a
Qualified Joint and Survivor Annuity must be in writing and must be consented to
by the Participant’s Spouse. The Spouse’s consent to the waiver must be
witnessed by a Plan representative or notary public and must acknowledge the
identity of the Participant’s designated Beneficiary and the optional form of
settlement under which the Participant’s Retirement Benefit will be paid.
Notwithstanding this consent requirement, if the Participant establishes to the
satisfaction of a Plan representative that such written consent may not be
obtained because there is no Spouse or the Spouse cannot be located, the
Participant’s waiver will be deemed a Qualified Waiver. Any consent necessary
under this provision will be valid only with respect to the Spouse who signs the
consent, or if a deemed Qualified Waiver, the designated Spouse. Additionally, a
revocation of a prior waiver may be made by a Participant without the consent of
the Spouse at any time before the commencement of

-35-



--------------------------------------------------------------------------------



 



      the Participant’s Retirement Benefit. The number of revocations shall not
be limited.     (iv)   Notice Requirements. The Plan Administrator shall provide
to each Participant, no less than 30 days and no more than 90 days before the
Participant’s annuity starting date, a written explanation (in a form which
satisfies Treasury Regulation 1.401(a)-11(c)(3)) of: (A) the terms and
conditions of a Qualified Joint and Survivor Annuity; (B) the Participant’s
right to make and the effect of any election to waive the Qualified Joint and
Survivor Annuity form of benefit; (C) the rights of a Participant’s Spouse; and
(D) the right to make, and the effect of, a revocation of a previous election to
waive the Qualified Joint and Survivor Annuity. A Participant may waive his
right under this subparagraph to receive the written explanation no less than
30 days before his annuity starting date if, in fact, distribution of his
Retirement Benefit does not commence until at least the eighth day following the
date he actually received the required written explanation.     (v)   Qualified
Joint and Survivor Annuity. A Participant who is deemed to have made the
automatic election pursuant to this Section 4.7 shall receive a reduced amount
of monthly Retirement Benefit, which shall be the Actuarial Equivalent of the
Retirement Benefit otherwise payable to the Participant, giving effect to the

-36-



--------------------------------------------------------------------------------



 



      increased costs of the automatic election. The Surviving Spouse benefit
payable to the Surviving Spouse of a Participant who is deemed to have made an
automatic election pursuant to this Section 4.7 shall be a monthly benefit for
the further lifetime of such Surviving Spouse equal to 50% of the reduced amount
of such Participant’s monthly Retirement Benefit as determined under this
paragraph.

  (b)   Amount of Benefits.

  (i)   For a Participant who is deemed to have made the automatic election
pursuant to this Section 4.7 (and who does not waive it as provided in paragraph
(a)(ii) above), the reduced amount of his monthly Retirement Benefit referred to
in paragraph (a) above shall be the Actuarial Equivalent of the Retirement
Benefit otherwise payable to the Participant, giving effect to the increased
costs of the automatic election.     (ii)   The Surviving Spouse benefit payable
to the Surviving Spouse of a Participant who is deemed to have made an automatic
election pursuant to this Section 4.7, and who dies after such election becomes
effective, shall be a monthly benefit for the further lifetime of such Surviving
Spouse equal to 50% of the reduced amount of such Participant’s monthly
Retirement Benefit as determined in paragraph (b)(i) above.

-37-



--------------------------------------------------------------------------------



 



  (c)   Retroactive Annuity Starting Date. Notwithstanding any provision herein
to the contrary, a Participant (other than a Participant who elects to receive
his benefit in the form of an optional lump-sum distribution under Section
4.9(b)) may affirmatively elect a retroactive annuity starting date (a
“Retroactive Annuity Starting Date”) (in accordance with Treasury Regulation
1.417(e)-1(b)(3)) that is on or before the date that the written explanation
referred to in Section 4.7(a)(iv) is provided to the Participant. A Participant
who elects a Retroactive Annuity Starting Date will receive future benefit
payments equal to the benefit payments that he would have received if the
benefit payments had actually commenced on the Retroactive Annuity Starting
Date. Additionally, a Participant who elects a Retroactive Annuity Starting Date
will receive a make-up payment that covers any missed payment(s) for the period
beginning on the Retroactive Annuity Starting Date and ending on the date of the
actual make-up payment, including an adjustment for interest (using the
applicable interest rate assumption indicated in Appendix A) from the date the
missed payment(s) would have been made to the date of the actual make-up
payment. A Participant may not elect a Retroactive Annuity Starting Date that
precedes the date on which he otherwise could have begun receiving benefits
under the Plan as in effect on the Retroactive Annuity Starting Date.        
The written explanation described in Section 4.7(a)(iv) must be provided to a
Participant who elects a Retroactive Annuity Starting Date (and to any

-38-



--------------------------------------------------------------------------------



 



      Participant whose annuity starting date is after the date the Participant
receives the written explanation but before the date the Participant makes his
distribution election) no fewer than 30 days and no more than 90 days before the
date of the Participant’s first benefit payment (unless the delay is due solely
to administrative reasons), and the election to receive the distribution must be
made after the written explanation is provided and on or before the date of the
first payment to the Participant. Notwithstanding the preceding sentence, the
written explanation may be provided fewer than 30 days prior to the first
benefit payment, provided that the Participant is notified that he has the right
to at least 30 days to consider whether to waive the normal form of Retirement
Benefit and consent to an optional form of benefit under Section 4.9. In such
case, the Participant shall be permitted to revoke his distribution election at
any time and any number of times until the benefit commencement date. If the
written explanation is provided fewer than 30 days before the first benefit
payment, the Participant’s benefit commencement date may not be before the
expiration of the seven-day period that begins on the day after the written
explanation is provided to the Participant.         A Participant’s Spouse must
consent to the Participant’s election of a Retroactive Annuity Starting Date if
the Spouse’s share of the Qualified Joint and Survivor Annuity is less on the
Retroactive Annuity Starting Date than it would be on any permitted annuity
starting date after the written explanation is provided.

-39-



--------------------------------------------------------------------------------



 



      A benefit payment with a Retroactive Annuity Starting Date must satisfy
the requirements of Code Sections 415 and 417(e) in accordance with Treasury
Regulations 1.417(e)-1(b)(3)(v)(B) and (C).

Section 4.8. Maximum Annual Benefits.

  (a)   Notwithstanding any other provision of the Plan (with the exception of
Section 13.1(c)), the aggregate annual Retirement Benefit payable to a
Participant under this Plan as an annuity for his life beginning at age 65 may
not exceed the lesser of $180,000 for Plan Years beginning on or after
January 1, 2007 (as adjusted under Code Section 415(d)(1)) or the average of his
Compensation (as defined in Section 4.8(d) of the Plan) for the three (3)
consecutive calendar years when he was a Participant and such Compensation was
the highest. If a Participant has never been a participant in a defined
contribution plan maintained by an Employer, his annual Retirement Benefit limit
under this paragraph will not be less than $10,000, however:

  (i)   The $180,000 limit in paragraph (a) will be adjusted to its Actuarial
Equivalent (but using an interest rate assumption which is the greater of 5% or
the interest rate assumption indicated in Appendix A for purposes of
subparagraph (3) below, and using an interest rate which is not greater than the
lesser of 5% or the interest rate assumption indicated in Appendix A for
purposes of subparagraph (4) below), as follows:

-40-



--------------------------------------------------------------------------------



 



      (1) To reflect payment in a form other than an annuity for the
Participant’s life or an automatic postretirement (joint and survivor) Surviving
Spouse benefit.         (2) For Plan Years before January 1, 2002, to reduce a
Retirement Benefit which begins on or after the date the Participant attains age
62 but before his Social Security Retirement Age to the Actuarial Equivalent of
the same pension beginning at the Participant’s Social Security Retirement Age
as follows:

(A) if the Participant’s Social Security Retirement Age is 65, the reduction
shall be 5/9ths of 1% for each month by which the benefit begins before the
month in which the Participant attains Social Security Retirement Age; and
(B) if the Participant’s Social Security Retirement Age is greater than 65, the
reduction shall be 5/9ths of 1% for each of the first 36 months and 5/12ths of
1% for each of the additional months (up to 24 months) by which the benefit
begins before the month in which the Participant attains his Social Security
Retirement Age.

      (3) To reduce a Retirement Benefit which begins before the Participant
attains age 62 to the Actuarial Equivalent of the same benefit beginning at age
62, reduced for each month by which the benefit began before the month in which
the Participant attains age 62.

-41-



--------------------------------------------------------------------------------



 



      (4) To increase a Retirement Benefit which begins after the Participant’s
Social Security Retirement Age (or, age 65, for Plan Years beginning on or after
January 1, 2002) to the Actuarial Equivalent of the same benefit beginning at
the Participant’s Social Security Retirement Age.         For purposes of
subparagraphs (2), (3) and (4) above, “Social Security Retirement Age” means the
Participant’s retirement age under Section 216(l) of the Social Security Act,
determined without regard to the age increase factor, and assuming that the
early retirement age under Section 216(l)(2) of that Social Security Act was 62.
    (ii)   The limits in paragraph (a)(i) above will be adjusted as follows:    
    (1) If a Participant has fewer than 10 years of Continuous Service, the
$180,000 limit, the limit on his average Compensation, and the $10,000 limit
under paragraph (a) will be multiplied by a fraction whose numerator is his
years of Continuous Service and whose denominator is 10.         (2) If a
Participant was, on December 31, 1986, entitled to receive a Retirement Benefit
in excess of the limit determined under this paragraph (a), or would have been
entitled to receive a Retirement Benefit in excess of that limit had he retired
on December 31, 1986, paragraph (a) will not be applied to reduce his Retirement
Benefit below that higher amount.

-42-



--------------------------------------------------------------------------------



 



  (b)   The amount determined in paragraph (a) for a Participant who is
separated from the service of an Employer shall be adjusted annually for
increases in the cost of living in accordance with Section 415(d) of the Code.  
  (c)   For purposes of this Section 4.8, all defined benefit plans maintained
by the Company or an Affiliated Company will be treated as a single defined
benefit plan, and all defined contribution plans maintained by the Company or an
Affiliated Company will be treated as a single defined contribution plan.    
(d)   For purposes of this Section 4.8 only, “Compensation” shall mean
compensation paid during a Plan Year as defined in Treasury Regulation
Section 1.415-(2)(d) promulgated under the Code, and shall also include any
elective deferrals (as that term is defined in Code Section 402(g)(3)), any
amount which is contributed or deferred by the Employer at the election of the
Employee and which is not includible in the gross income of the Employee by
reason of Code Section 125 and 457, and any elective reductions in remuneration
for qualified transportation benefits within the meaning of Section 132(f) of
the Code.

Section 4.9. Optional Forms of Settlement.

  (a)   Annuity Options. In lieu of the normal form of Retirement Benefit
provided for in Sections 4.l, 4.2, 4.3, 4.4, 4.5 or 4.6 hereof (including a
waiver of the automatic election of the postretirement (joint and survivor)
Surviving Spouse benefit under Section 4.7 hereof), a Participant may elect to
receive a monthly Retirement Benefit equal to one of the Actuarial

-43-



--------------------------------------------------------------------------------



 



      Equivalent forms described below as either Options (l), (2) or (3),
subject to all the terms and conditions set forth in Section 4.l0 hereof:

  (i)   10 Year Certain Option (Option (l)). A reduced monthly Retirement
Benefit payable to the Participant for the remainder of his lifetime and, in the
event of the Participant’s death prior to the receipt of 120 of such monthly
payments, the same monthly payment shall continue to be paid to the
Participant’s Beneficiary until a total of 120 of such monthly payments shall
have been paid to the Participant and his Beneficiary; provided, however, that
payments, if any, to the Beneficiary may not extend beyond the life expectancies
of the Participant and his Beneficiary determined in accordance with regulations
prescribed by the Secretary of the Treasury as of his Retirement Date; and
provided further, that if payments to the Participant had not commenced as of
his death, payments to a designated Beneficiary will be distributed over a
period not extending beyond the life of the Beneficiary or over a period not
extending beyond the life expectancy of the Beneficiary determined as of the
Participant’s death and payments will commence no later than one year after the
Participant’s death or, in the case of a Surviving Spouse being the Beneficiary,
no later than the date the Participant would have attained age 70 1/2.     (ii)
  50%, 66-2/3% or 100% Joint and Survivor Annuity Option (Option (2)). A reduced
monthly Retirement Benefit payable to

-44-



--------------------------------------------------------------------------------



 



      the Participant for the remainder of his lifetime and, if the Participant
shall predecease his designated contingent annuitant, all or a fractional part
of such reduced monthly amount (such as l/2 or 2/3 thereof) as designated by him
shall be payable to his designated contingent annuitant; provided, however, if
payments to the Participant had not commenced as of his death, payments to the
contingent annuitant will be distributed over the life of the contingent
annuitant commencing no later than one year after the date of the Participant’s
death, or, in the case of a Surviving Spouse being the Beneficiary, no later
than the date the Participant would have attained age 70-1/2.     (iii)   Level
Income Option (Option (3)). A monthly Retirement Benefit payable to the
Participant for the remainder of his lifetime with a larger monthly amount being
payable from his Early Retirement Date until the date on which his benefits
commence under the Social Security Act and a smaller monthly amount payable
thereafter, the intention being to provide the Participant, as nearly as may be
determined, with a level monthly retirement income for the remainder of his
lifetime from both this Plan and Social Security.

  (b)   Lump-Sum Options. Notwithstanding the provisions of Section 4.9(a), the
Participant may elect one of the following methods of settlement:

-45-



--------------------------------------------------------------------------------



 



  (i)   A lump-sum distribution no later than the end of the Plan Year in which
the Participant attains his Normal Retirement Age or his Early Retirement Age or
his Deferred Vested Retirement Age or his Full Career Retirement Age, if the
Participant requests in writing, at least 15 days prior to attaining the
applicable age, a lump-sum distribution of the monthly Retirement Benefit for
which he is eligible under the Plan. The amount of such lump-sum distribution
shall be the Actuarial Equivalent, as of his Retirement Date, of the monthly
Retirement Benefit to which he would otherwise be entitled.     (ii)   Any other
provisions of the Plan notwithstanding, if a vested Retirement Benefit hereunder
is the Actuarial Equivalent of less than a Normal Retirement Benefit of $100 per
month, then such Retirement Benefit shall be paid in a single sum Actuarial
Equivalent payment; provided, however, that if the present value of such
Retirement Benefit exceeds $1,000, such Retirement Benefit shall not be paid in
a lump-sum payment without the written consent of the Participant and the
Participant’s Spouse, if any, or, if the Participant is deceased, the written
consent of the Participant’s Spouse.

Section 4.10. Rules Regarding Options.

  (a)   A Participant may elect any one of the above Options in Section 4.9 or
cancel a previous election at any time up to 90 days prior to his retirement,

-46-



--------------------------------------------------------------------------------



 



      but in no event after his Retirement Date, by filing a written notice with
the Committee in accordance with its rules.

  (b)   If the designated contingent annuitant of a Participant who has elected
Option (2) dies prior to the date on which the Participant’s benefits hereunder
are to commence, his election of Option (2) shall automatically be deemed
canceled by such death.

Section 4.11. Vested Benefits.
In general, a Participant has a nonforfeitable interest in his Basic Pension to
the extent of his vested percentage set forth in the table below (or such
percentage, if greater, that such Participant was entitled to under the Plan as
it existed on December 31, 1974). If a Participant has a Break In Service (and
does not again become an Employee within one year of such Break In Service) and
such Participant is not eligible for, or if eligible, does not elect to take,
the benefits provided under Sections 4.l through 4.4 and Section 4.6 hereof (or
an optional settlement under Section 4.9), such Participant shall nevertheless
have a vested interest equal to the percentage of his Basic Pension set forth in
the table below (or such percentage, if greater, that such Participant was
entitled to under the Plan as it existed on December 3l, 1974) opposite the
Participant’s years of Continuous Service coincident with or immediately
preceding his Break In Service.

      Years of     Continuous Service   Percent Vested 0-4
5       0%
100%

-47-



--------------------------------------------------------------------------------



 



Such vested interest shall be payable to such Participant in the form of a Basic
Pension as provided in Section 4.l hereof, commencing on his Normal Retirement
Date or, if the Participant so elects, as a Deferred Vested Retirement Benefit
as provided in Section 4.5. If the present actuarial value of the vested
interest of a Participant who incurs a Break In Service due to his termination
of employment does not exceed $1,000, the Actuarial Equivalent of such Basic
Pension shall be paid to the Participant in a lump sum within one year after
such Break In Service. Except as provided in the preceding sentence, a lump-sum
distribution may not be made after the Participant’s Retirement Date, regardless
of the Actuarial Equivalent of the Participant’s Basic Pension, unless either
(a) the distribution is consented to in writing by the Participant and the
Participant’s Spouse, if any, or if the Participant is deceased, by the
Surviving Spouse, or (b) if the Participant has attained his Normal Retirement
Age or his Deferred Vested Retirement Age, a lump-sum distribution may be made
without the consent of the Participant and the Participant’s Spouse, if the
lump-sum distribution is in the amount of the present value of the automatic
joint and survivor annuity benefit provided for in Section 4.7 or the
preretirement Surviving Spouse’s benefit provided for in Section 5.1(b). For
purposes of subsection (b) of the preceding sentence of this Section 4.11, such
a lump-sum distribution may only be made to a Participant who has attained his
Normal Retirement Age or his Deferred Vested Retirement Age before the
Participant has begun receiving his Normal Retirement Benefit or Deferred Vested
Retirement Benefit.

-48-



--------------------------------------------------------------------------------



 



Notwithstanding any other provision of the Plan to the contrary, if a
Participant who had received a lump-sum distribution of his entire
nonforfeitable accrued benefit is subsequently reemployed as an Employee, his
Credited Service as of his most recent termination from Service date shall be
disregarded hereunder unless he repays the amount of such distribution on or
before the fifth anniversary of his reemployment date following the termination
from Service date as of which such nonforfeitable accrued benefit was previously
determined. For any Participant whose vested percentage is zero as of the date
of termination of his Continuous Service, such Participant shall be deemed to
have received a distribution of his entire interest under the Plan and the
non-vested portion of his benefit shall be treated as an immediate forfeiture as
of the date he incurs a Break In Service following his termination of Continuous
Service.
Section 4.12. Suspension of Benefit Rules. If a Participant resumes employment
with an Employer prior to the attainment of Normal Retirement Age, payment of
his Retirement Benefit shall cease upon the first day of the month following the
later of:

  (a)   the date he completes at least 40 Hours of Service during a calendar
month; or     (b)   the date on which he completes one Hour of Service on each
of eight separate days;

provided, however, that no payment may be withheld unless the Retirement Plan
Committee notifies the Participant of (i) such suspension before the first month
in which a payment is to be suspended, and (ii) his right to obtain a review of
such

-49-



--------------------------------------------------------------------------------



 



suspension under the procedure specified in Section 7.8 of the Plan. On his
subsequent termination of employment, his Retirement Benefit shall be reduced by
the Actuarial Equivalent of the payments previously paid, but the resulting
monthly payment amount shall not be less than the monthly payment amount that
was payable prior to the suspension of payments pursuant to this Section 4.12.
Section 4.13. Designation of Beneficiary. Any person entitled to benefits under
the Plan may designate a Beneficiary or Beneficiaries, including contingent or
successive Beneficiaries, to receive any payments due under the terms of the
Plan on account of the death of such person (except as otherwise provided in
Sections 4.7 and 5.l hereof). The right to designate a Beneficiary or to change
a prior designation shall continue so long as such person is living and entitled
to benefits under this Plan. If any person entitled to benefits under this Plan
fails to designate a Beneficiary, or if his designated Beneficiary predeceases
him, all amounts payable to such person’s Beneficiary under the provisions of
this Plan shall be paid either in a lump sum or in installments to such
Beneficiary or Beneficiaries determined as follows: the Participant’s
(a) Surviving Spouse; (b) surviving children; (c) surviving grandchildren;
(d) surviving parents; (e) surviving brothers and sisters; or (f) executors or
administrators. Any determination or direction made by the Committee in good
faith as to the rights or identity of any Beneficiary shall be conclusive on all
persons, and neither an Employer, the Committee, nor an Employer’s officers or
employees shall be liable to any person on account of any error in such decision
or determination. Any payment made in accordance with this Section shall fully
acquit and discharge the Committee, each

-50-



--------------------------------------------------------------------------------



 



Employer, the Trustee, their officers and employees from all future liability
with respect to the amount so paid. A distribution of Plan benefits under this
Section 4.13 shall be made in accordance with the minimum required distribution
rules of Code Section 401(a)(9), including the minimum distribution incidental
benefit requirements of Treasury Regulation Section 1.401(a)(9)-2.
Section 4.14. Direct Rollovers. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this Section,
a Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.

  (a)   Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to Employer securities);
and any distribution made from a tax-qualified retirement plan on account of
financial hardship.

-51-



--------------------------------------------------------------------------------



 



  (b)   Eligible Retirement Plan. An Eligible Retirement Plan is an individual
retirement account described in Section 408(a) of the Code; an individual
retirement annuity described in Section 408(b) of the Code; an annuity plan
described in Section 403(a) of the Code; a plan described in Code
Section 403(b); a plan described in Code Section 457(b) that is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, that agrees to separately account for
amounts transferred into such plan from this Plan; or a qualified trust
described in Section 401(a) of the Code, that accepts the Distributee’s Eligible
Rollover Distribution.     (c)   Distributee. A Distributee includes an Employee
or former Employee. In addition, the Employee’s or former Employee’s Surviving
Spouse and the Employee’s or former Employee’s Spouse or former Spouse who is
the alternate payee under a Qualified Domestic Relations Order, as defined in
Section 414(p) of the Code and Section 206(d)(3) of ERISA, are Distributees with
regard to the interest of the Spouse or former Spouse.     (d)   Direct
Rollover. A Direct Rollover is a payment by the Plan to the Eligible Retirement
Plan specified by the Distributee.

-52-



--------------------------------------------------------------------------------



 



ARTICLE V. Death Benefits
Section 5.1. Death of a Participant Prior to Retirement. Except where
Section 5.2 is applicable, in the event of the death of a Participant prior to
retirement, a death benefit equal to the Actuarial Equivalent of the vested
portion of such Participant’s Basic Pension, if any, shall be payable, either in
a lump sum, or in installments, as provided in section 4.13, as of the
Participant’s date of death, and as soon as practicable thereafter.
Section 5.2. Death of a Married, Vested Participant Prior to Commencement of
Benefits. If a vested Participant who has a Spouse dies before benefits have
commenced, then the Participant’s benefit shall be paid to his Surviving Spouse
in the form of a Qualified Preretirement Survivor Annuity, unless the
Participant waives the application of this Section 5.2 within the Election
Period.

  (a)   Election Period. With respect to an election under this Section 5.2(a),
the Election Period is the period which begins on the first day of the Plan Year
in which the Participant attains age 35 and ends on the date of the
Participant’s death. If a Participant’s severance from service date is prior to
the first day of the Plan Year in which age 35 is attained, with respect to the
Participant’s accrued benefits as of the date of separation, the Election Period
shall begin on the date of separation.     (b)   Notice Requirements. The Plan
Administrator shall provide each Participant within the period beginning on the
first day of the Plan Year in which the Participant attains age 32 and ending
with the close of the Plan Year in which the Participant attains age 35, a
written explanation of the

-53-



--------------------------------------------------------------------------------



 



      Qualified Preretirement Survivor Annuity in such terms and in such manner
as would be comparable to the explanation of the Qualified Joint and Survivor
Annuity set forth in Section 4.7. If a Participant enters the Plan after the
first day of the Plan Year in which the Participant attained age 32, the Plan
Administrator shall provide notice no later than the close of the second Plan
Year succeeding the entry of the Participant into the Plan.     (c)   A
Participant may, during the Election Period, waive a Qualified Preretirement
Survivor Annuity for his Spouse by making a specific written waiver of such
automatic election on a form provided by the Committee, by having the
Participant’s Spouse consent to such waiver in writing and acknowledge the
effect thereof, by having the Spouse’s consent notarized, and by filing the form
with the Committee. If no consent is given by the Spouse, waiver of the
automatic election may be accomplished without such consent if it is established
to the satisfaction of the Committee that the consent cannot be obtained because
there is no Spouse, the Spouse cannot be located or other reasons exist as
specified in regulations prescribed by the Secretary of the Treasury. If a
Participant who has vested Retirement Benefits and who has not waived the
Qualified Preretirement Survivor Annuity dies leaving a Spouse, such Spouse
shall be eligible for a Qualified Preretirement Survivor Annuity. A Participant
may waive or revoke a waiver of the Qualified Preretirement Survivor

-54-



--------------------------------------------------------------------------------



 



      Annuity pursuant to this paragraph in writing at any time prior to the
first to occur of the Participant’s Retirement Date or his death.     (d)  
Qualified Preretirement Survivor Annuity. The Qualified Preretirement Survivor
Annuity, in the case of a Participant who dies after attaining age 55, shall be
equal to the amount that would have been payable as a joint and survivor annuity
under Section 4.7 had the Participant retired on the day immediately preceding
the date of his death. The amount of such benefit, in the case of a Participant
who dies before attaining age 55, shall be equal to the amount that would have
been payable as a joint and survivor annuity under Section 4.7 had the
Participant retired on the date of his death, survived to age 55 and died on the
day after the day the Participant would have attained age 55.

Section 5.3. Death After Retirement. In the event of the death after retirement
of a Participant, the Basic Pension of such Participant under the Plan will
terminate unless an optional benefit, as provided for in Section 4.7 and 4.9
hereof, was elected.
ARTICLE VI. Nonalienation of Benefits
     Subject to the following sentence, the Trust Fund shall not in any manner
be liable for or subject to the debts or liabilities of any Participant. Except
to the extent to which Participants are permitted by the provisions of the Plan
to designate a Beneficiary or Beneficiaries to receive payments under the Plan,
and except as to the payment of benefits to the extent necessary to comply with
any judgment, decree or other order which the Committee determines is a
“Qualified Domestic Relations Order” as defined in Section 414(p)(1)(B) of the
Code and Section 206(d)(3) of ERISA, no Retirement Benefit or other benefit at
any time

-55-



--------------------------------------------------------------------------------



 



payable from the Trust Fund shall be subject in any manner to alienation, sale,
transfer, assignment, pledge or encumbrance of any kind. The Committee will
adopt rules for determining whether any judgment, decree or order received by
the Plan is a Qualified Domestic Relations Order and for administering payments
under any such order.
ARTICLE VII. Administration
Section 7.1. Plan Administrator and Fiduciary. The Plan shall be administered by
a Retirement Plan Committee composed of not less than three nor more than seven
individuals appointed by the Company who shall hold office at the pleasure of
the Company. Any member of the Committee may resign by delivering his written
resignation to the Company. Vacancies in the Committee arising by resignation,
death, removal or otherwise, shall be filled by the Company. The Committee shall
be the administrator of the Plan, a fiduciary under the Plan, and a named
fiduciary under the Trust Fund in accordance with ERISA. A member of the
Committee may not participate in the decision of any question as that relates
solely to his own rights as a Participant.
Section 7.2. Compensation and Expenses. Members of the Committee shall serve as
such without compensation. All expenses of the Committee shall be paid by the
Employer. Such expenses shall include any expenses incident to the functioning
of the Committee, including, but not limited to, fees of actuaries, accountants,
counsel and other specialists and other costs of administering the Plan.
Section 7.3. Manner of Action. A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business. All
resolutions adopted, and other actions taken by the Committee at any meeting
shall be by

-56-



--------------------------------------------------------------------------------



 



the vote of a majority of those present at any such meeting. The Committee may
also take action other than at a meeting by unanimous consent of the members at
the time in office.
Section 7.4. Chairman, Secretary and Employment of Specialists. The members of
the Committee shall elect one of their number as Chairman and shall elect a
Secretary who may, but need not, be a member of the Committee. They may appoint
from their number such committees with such powers as they shall determine, may
authorize one or more of their number or any agent to execute or deliver any
instrument or instruments in their behalf, and may employ at the Employer’s
expense such counsel, auditors and other specialists and such clerical, medical,
actuarial and other services as they may require in carrying out the provisions
of the Plan. To the extent permitted by law, the members of the Committee shall
be fully protected in any action taken in good faith and in relying upon any
opinions or reports which shall be furnished the Committee by any actuary,
accountant, counsel or other specialist.
Section 7.5. Records. All resolutions, proceedings, acts and determinations of
the Committee shall be recorded by the Secretary thereof or under his
supervision, and all such records, together with such documents and instruments
as may be necessary for the administration of the Plan, shall be preserved in
the custody of the Secretary.
Section 7.6. Rules. Subject to the limitations contained in the Plan, the
Committee shall be empowered from time to time in its discretion to adopt
by-laws and establish rules for the conduct of its affairs and the exercise of
the duties imposed upon it under the Plan.

-57-



--------------------------------------------------------------------------------



 



Section 7.7. Administration. The Committee shall be responsible for the
administration of the Plan. The Committee shall have all such powers as may be
necessary to carry out the provisions hereof and may, from time to time,
establish rules for the administration of the Plan and the transaction of the
Plan’s business. The Committee shall have the exclusive right to make any
finding of fact necessary or appropriate for any purpose under the Plan
including, but not limited to, the determination of the eligibility for and the
amount of any benefit payable under the Plan. The Committee shall have the
exclusive right to interpret the terms and provisions of the Plan and to
determine any and all questions arising under the Plan or in connection with the
administration thereof, including, without limitation, the right to remedy or
resolve possible ambiguities, inconsistencies or omissions, by general rule or
particular decision. In addition, the Committee shall have the right to amend
the Plan, provided that no amendment adopted by the Committee may have the
effect of:

  (a)   altering the eligibility requirements to become a Participant, or the
date an Employee becomes a Participant;     (b)   changing the calculation of a
Participant’s Retirement Benefit;     (c)   changing the eligibility
requirements for any Retirement Benefit;     (d)   altering the Committee’s
duties and powers under Article VII; or     (e)   modifying Section 8.3 or
Article IX;

provided, however, that an amendment adopted by the Committee may have an effect
described in (a) — (e) above, but only to the extent that:


  (1)   it is made at the direction of the Company;

-58-



--------------------------------------------------------------------------------



 



  (2)   it is of a technical nature and its effect is, in the Committee’s
judgment, de minimus; or     (3)   the Committee has been advised in writing by
legal counsel that the amendment is necessary to retain the Plan’s tax-qualified
status or to satisfy some other substantive legal requirement.

All findings of fact, determinations, interpretations and decisions of the
Committee shall be conclusive and binding upon all persons having or claiming to
have any interest or right under the Plan.
Section 7.8. Claims Review; Appeals. If any applicant makes a claim for benefits
under the Plan and the claim is wholly or partially denied, the following
procedures will apply:

  (a)   Claims.

  (i)   Claims Generally. The Committee will give the applicant written or
electronic notice of the adverse benefit determination within a reasonable
period of time, but no later than 90 days after receipt of the claim. This
notice will be written in a manner calculated to be understood by the average
Plan Participant and will include the specific reasons for the adverse benefit
determination and specific references to any facts or any provisions of the Plan
on which the adverse determination is based. If an adverse benefit determination
was rendered because specific material or information was not provided to the
Committee, the notice will include a description of the additional material or
information that

-59-



--------------------------------------------------------------------------------



 



      the applicant must provide in connection with the claim, along with an
explanation of why such material or information is necessary. The notice will
also provide an explanation of the Plan’s claims appeal procedure and the time
limits applicable to such procedure, including a statement of the applicant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination, as set out in paragraph (b) below. If the Committee
determines that an extension of time is necessary for processing the claim, the
Committee or its delegate shall notify the applicant in writing of such
extension, the special circumstances requiring the extension, and the date by
which the Committee expects to render the benefit determination. In no event
shall the extension exceed a period of 90 days from the end of the initial
90-day period.     (ii)   Claims Involving Disability. If the applicant’s claim
involves a determination of Disability, then the procedures in subparagraph
(i) will be modified as described in this subparagraph. The 90-day period for
response to the claim will be a 45-day period. That 45-day period may be
extended by the Plan Administrator for up to 30 days, provided that the Plan
Administrator both determines that such an extension is necessary due to matters
beyond its control

-60-



--------------------------------------------------------------------------------



 



      and notifies the applicant, prior to the expiration of the initial 45-day
period, of the circumstances requiring the extension of time and the date by
which the Plan Administrator expects to made a decision. If, prior to the end of
the first 30-day extension period, the Plan Administrator determines that, due
to matters beyond its control, a decision cannot be made within that extension
period, the period for making the determination may be extended for up to 30
more days, provided that the Plan Administrator notifies the applicant, prior to
the expiration of the first 30-day extension period, of the circumstances
requiring the extension and the date as of which the Plan Administrator expects
to make a decision. In the case of any extension, the notice of extension will
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and that the applicant will be
afforded at least 45 days within which to provide the specified information.

  (b)   Appeals Generally.

  (i)   An applicant who wishes to use the Plan’s claim appeal procedure must,
within 60 days of receiving the Committee’s notice of the

-61-



--------------------------------------------------------------------------------



 



      adverse benefit determination notify the Committee in writing that he
wishes the Committee to conduct a review of the adverse benefit determination.
Such review will be a full and fair review, and will include the holding of a
hearing, if deemed necessary by the Committee. In connection with the
applicant’s appeal of the adverse benefit determination, the applicant may
review all relevant documents relating to his claim and submit issues and
comments in writing. The Committee will review the record of the appeal of the
adverse benefit determination and prepare its decision. The Committee will give
the applicant notice of the decision on the appeal within 60 days after receipt
of the applicant’s request for review, unless special circumstances require an
extension of time for processing, but notice will in any event be given within
120 days after receipt of the applicant’s notice of appeal. The Committee shall
notify the applicant in writing of any such extension, the special circumstances
requiring an extension, and the date by which the Committee expects to render
the determination on review. The applicant shall be notified of the Committee’s
decision in writing or electronically. In the case of an adverse benefit
determination, such notice will be written in a manner calculated to be
understood by the average Plan Participant and will include the specific reasons
for the denial and specific references to any facts or any provisions of the
Plan on which the denial on appeal is based. In addition, such notice shall
contain a statement that the applicant is entitled to receive upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the applicant’s claim for

-62-



--------------------------------------------------------------------------------



 



      benefits, and contain a statement of the applicant’s right to bring an
action under Section 502(a) of ERISA.     (ii)   Appeals of Claims Involving
Disability. If the applicant’s claim involves a determination of Disability,
then the procedures in subparagraph (i) will be modified as described in this
subparagraph. The 60-day period to make an appeal in paragraph (c) is extended
to 180 days. Any 60-day period (initial or extended) described in paragraph
(e) will be a 45-day period. In addition, the appeal procedure must, to the
extent relevant, comply with paragraphs (h)(3)(ii) through (v) of Department of
Labor Regulations § 2560.503-1.     (iii)   The Committee may adopt additional
rules for implementing this Section as are consistent with Department of Labor
Regulations Section 2560.503-1.

Section 7.9. Notice of Address. Each person entitled to benefits from the Trust
Fund must file with the Committee, in writing, his post office address and each
change of post office address. Any communication, statement or notice addressed
to such a person at his latest reported post office address will be binding upon
him for all purposes of the Plan and neither the Committee nor an Employer or
Trustee shall be obliged to search for, or ascertain his whereabouts.
Section 7.10. Data. All persons entitled to benefits from the Plan must furnish
to the Committee such documents, evidence or information as the Committee
considers necessary or desirable for the purpose of administering the Plan; and
each such

-63-



--------------------------------------------------------------------------------



 



person must furnish such information and sign such documents as the Committee
may reasonably require.
Section 7.11. Individual Liability. To the extent permitted by law, it is
declared to be the express purpose and intention of the Plan that no liability
whatever shall attach to or be incurred by the Committee, stockholders, officers
or directors of an Employer or any representatives appointed hereunder by an
Employer, under or by reason of any of the terms or conditions of the Plan.
Members of the Committee shall be indemnified by the Company for all liability,
joint or several, arising out of their acts and omissions and the acts and
omissions of their agents and co-fiduciaries in the administration and operation
of the Plan, and shall also be indemnified by the Company against all costs and
expenses reasonably incurred by them in connection with the defense of any
action, suit, or proceeding in which they may be made defendants by reason of
their being or having been Committee members, whether or not then serving as
such, including the cost of reasonable settlements (other than amounts paid to
an Employer) made to avoid costs of litigation and payment of any judgment or
decree entered in such action, suit or proceeding. The Company shall not,
however, indemnify Committee members with respect to any act finally adjudicated
to have been caused by willful misconduct. The right of indemnification shall
not be exclusive of any other right to which a Committee member may be legally
entitled and it shall inure to the benefit of the legal representatives of the
Committee.
Section 7.12. Facility of Payment. If the Committee shall determine that any
person to whom benefits are payable is unable to care for his affairs because of
illness, accident or

-64-



--------------------------------------------------------------------------------



 



other incapacity, any payment due from the Plan (unless prior claim therefor
shall have been made by a duly qualified guardian, administrator or other legal
representative) may be paid to his Spouse, parent, brother or sister, or any
other person as the Committee may determine. Any such payment shall be a payment
for the account of such person entitled thereto and shall, to the extent
thereof, be a complete discharge of any liability of the Plan to such person.
Section 7.13. No Enlargement of Employee Rights. Nothing contained in the Plan
shall be deemed to give any Employee or Participant the right to be retained in
the service of an Employer or to interfere with the right of an Employer to
discharge or retire any Employee or Participant at any time.
ARTICLE VIII. Financing
Section 8.1. Funding. A Trustee shall be designated by the Company and a Trust
Agreement executed between the Company and the Trustee, and an insurance company
may be designated by the Company and an insurance contract executed between the
Company and the insurance company, under the terms of which a retirement fund
shall be established to receive and hold contributions payable by the Employers,
interest and other income, and to pay the benefits provided by the Plan. Any
Trust Agreement or insurance contract entered into shall be deemed to form a
part of the Plan and any and all rights and benefits which may accrue to any
person under the Plan shall be subject to all the terms and provisions of any
such Trust Agreement or insurance contract. The Company may modify any Trust
Agreement or insurance contract from time to time to accomplish the purpose of

-65-



--------------------------------------------------------------------------------



 



the Plan and may replace any insurance company or Trustee, and appoint a
successor Trustee or Trustees.
Section 8.2. Company Contributions. The Company shall make contributions to the
Trust Fund in an amount, determined by an actuary selected by the Committee, to
be required under accepted actuarial principles to at least meet the minimum
funding standard requirements of the Code. Forfeitures arising under the Plan
for any reason shall be used as soon as possible to reduce Employer
contributions under the Plan. Except as provided in Title IV of ERISA, all
benefits under the Plan shall be payable only from the Trust Fund and no
liability for the payment of benefits under the Plan shall be imposed upon the
Employer, Committee or officers, directors or shareholders of the Employer.
Section 8.3. Nonreversion. Except as provided in this section, no Employer shall
have any right, title or interest in the contributions made by it under the Plan
and no part of the Trust Fund shall revert to an Employer or for an Employer’s
benefit, except that:

  (a)   Upon termination of the Plan and the allocation and distribution of the
Trust Fund as provided herein, any funds remaining in the Trust Fund with
respect to an Employer because of an erroneous actuarial computation after the
satisfaction of all fixed and contingent liabilities under the Plan may revert
to that Employer.     (b)   If a contribution is made to the Trust Fund by an
Employer by a mistake of fact, then such contribution shall be returned to that
Employer within one year after the payment of the contribution; and if any part
or all of a

-66-



--------------------------------------------------------------------------------



 



      contribution is disallowed as a deduction under Section 404 of the Code
with respect to an Employer, then to the extent a contribution is disallowed as
a deduction it may be returned to that Employer within one year after the
disallowance. Contributions made to the Trust Fund by an Employer shall be
conditioned upon deductibility.

ARTICLE IX. Amendment and Termination
Section 9.1. Amendment and Termination. While the Company expects the Plan to
continue until March 31, 2014, future conditions affecting the Company cannot be
anticipated or foreseen, and therefore the Company cannot and does not guarantee
that Hours of Service and/or Credited Service will continue to be credited
through March 31, 2014, and the Company must necessarily and does hereby reserve
the right to amend, modify or terminate the Plan at any time, and the right to
amend the Plan at any time by action of the Committee, as permitted under
Section 7.7. The Company may make any modifications or amendments to the Plan
that are necessary or appropriate to qualify or maintain the Plan and related
Trust as a plan and trust meeting, respectively, the requirements of
Sections 40l(a) and 501(a) of the Code or any other applicable provisions of the
Code or the regulations issued thereunder. No amendment of the Plan shall cause
any part of the Trust Fund to be used for, or diverted to, purposes other than
for the exclusive benefit of the Participants or their Beneficiaries covered by
the Plan. Notwithstanding anything in this Plan to the contrary, a Participant’s
accrued benefits may not be decreased by an amendment of the Plan, other than an
amendment described in Section 4l2(c)(8) of the Code.

-67-



--------------------------------------------------------------------------------



 



Section 9.2. Distribution on Termination. Upon termination of the Plan or upon
termination of the Plan with respect to a group of Participants which
constitutes a partial termination of the Plan, that portion of any assets then
held in the Trust Fund with respect to the affected Participants shall be
allocated after payment of all expenses of administration or liquidation, among
the affected Participants, for the following purposes and in the following
manner and order, to the extent of the sufficiency of such assets:

  (a)   First, to provide all or that part of his benefit under Article IV or
Article V hereof for each Participant (or his Spouse or Beneficiaries) who
either:

  (i)   Has begun to receive benefit payments at the date which is three years
prior to the date of termination of the Plan, or     (ii)   Could have begun to
receive benefit payments at the date which is three years prior to the date of
termination of the Plan if the Participant would have been eligible to retire
under Section 4.l, 4.2, 4.3, 4.4 or 4.6 prior thereto and begin to receive
benefit payments three years prior to the date of termination of the Plan, which
is equal to the smallest benefit (he was receiving or could have received) which
would be provided for such person under the Plan based on its provisions as in
effect during the five-year period ending on the date of termination of the
Plan; and for this purpose the lowest benefit payment received under (i) above
during the

-68-



--------------------------------------------------------------------------------



 



      three years prior to the date of termination of the Plan shall be
considered to be the benefit he was receiving at the date which is three years
prior to termination of the Plan. Allocation shall be made on a pro-rata basis
based on the then-present value of the benefits under this paragraph (a), if
assets are not sufficient to provide such benefits in full.

  (b)   Second, if any assets remain, to provide all or that part of his
remaining (after (a) above) benefit under Articles IV or V hereof that is
guaranteed under Section 4022 of ERISA for each remaining Participant (or his
Spouse or Beneficiaries) who does not qualify under (a) (ii) above but who
either:

  (i)   Has begun to receive benefit payments later than three years prior to
the date of termination of the Plan, or     (ii)   Would have been eligible to
retire under Section 4.l, 4.2, 4.3, 4.4 or 4.6 at the date of termination of the
Plan and be eligible to receive benefit payments thereunder, or     (iii)   Had
attained his Vested Retirement Age at the date of termination of the Plan and
would have been eligible to terminate Continuous Service at the date of
termination of the Plan and be eligible to receive Deferred Vested Retirement
Benefit payments under Section 4.5 of the Plan, which is equal to the smallest
benefit that would be provided for such person under the Plan based on its
provisions as in effect during the five-year period ending on the date of
termination of the Plan. Allocation shall be made on a pro-rata basis based on
the then-present value of the benefits under

-69-



--------------------------------------------------------------------------------



 



      this paragraph (b) if assets are not sufficient to provide such benefits
in full.

  (c)   Third, if any assets remain, to provide that part, if any, of his
benefit under Article IV or Article V hereof for each Participant (or his Spouse
or Beneficiaries) described in (a) and (b) above, which is not provided for
under (a) or (b) above, in the following order of priority if such remaining
assets are not sufficient to provide all of such part of such benefits for all
such persons:

  (i)   To provide such part of the benefits which would be provided for such
person under the Plan based on its provisions as in effect at the beginning of
the five-year period ending on the date of termination of the Plan; and on a
pro-rata basis based on the then-present value of such benefits under this
paragraph (i) if such assets are not sufficient to provide such benefits
described in this paragraph (i) in full; provided, however, if such assets are
more than sufficient to provide such benefits described in this paragraph (i) in
full, then the assets available under this paragraph (c) shall be allocated as
provided in (ii) below.     (ii)   To provide such part of the benefits which
would be provided for such persons under the Plan based on its provisions as in
effect as amended by the most recent Plan amendment effective during the
five-year period ending on the date of termination of the Plan under which the
assets under this paragraph (c) are sufficient to provide such benefits in full;
and with any assets remaining thereafter to be allocated to provide such part of
the benefits which would be

-70-



--------------------------------------------------------------------------------



 



      provided for such persons under the Plan based on its provisions as in
effect as amended by each next succeeding Plan amendment effective during such
five-year period.

  (d)   Fourth, if any assets remain, to provide all other benefits under
Article IV or Article V hereof for each Participant which are not provided for
above, accrued to the date of termination of the Plan, and in the order of
priority described in (c) (i) and (ii) above if assets are not sufficient to
provide such benefits in full.     (e)   If any assets remain, they may revert
to an Employer, but only as provided in Section 8.3(a) hereof. The benefits to
be provided by the allocations outlined above in this Section 9.2 shall be fully
vested and nonforfeitable as of the date of such termination of the Plan for
distribution to the persons entitled thereto, and distribution may be
implemented through the continuance of the Trust Fund, or the creation of a new
retirement fund for that purpose, or by purchase of nontransferable annuity
contracts, or by a combination thereof. Provided that no discrimination in value
results, an Employer may direct that any or all of the benefits to be provided
by such allocations may be computed on an actuarial basis and distributed as an
Actuarial Equivalent immediate cash payment.

Section 9.3. Effect of Bankruptcy or Other Contingencies Affecting the Company.
In the event the Company is judicially declared bankrupt or insolvent, or in the
event of

-71-



--------------------------------------------------------------------------------



 



the dissolution or reorganization of the Company or its merger into or
consolidation with another company or the sale by the Company of all or
substantially all of its assets, without provision for continuing the Plan, the
Plan shall be terminated and the funds held in the Plan distributed as provided
herein; provided, however, that in any such event whereby a successor person,
firm or company, or any purchaser of all or substantially all of the Company’s
assets shall continue to carry on all or a substantial part of the Company’s
business, and such successor or such purchaser shall elect to carry on the
provisions of the Plan, such successor or purchaser shall be substituted for the
Company hereunder upon the filing in writing of its election to do so with the
Company.
Section 9.4. Merger or Consolidation of Plan. In the event of a merger or
consolidation with, or transfer of Plan assets or liabilities to, any other
plan, each Participant in the Plan shall (if the Plan then terminated) receive a
benefit immediately after the merger, consolidation or transfer which is equal
to or greater than the benefit he would have been entitled to receive
immediately prior to the merger, consolidation or transfer (if the Plan had then
terminated).
Section 9.5. Employees of Acquired Businesses.

  (a)   Applicability. From time to time, as a result of mergers, acquisitions
or other corporate transactions, persons will become Employees as defined in
Section 2.12 of the Plan, because the entities which employ them become
Employers as defined in Section 2.13 of the Plan as a result of such
transactions. In general, the provisions of the Plan shall be applied to each
such Employee as if he first became an Employee on the first date that the

-72-



--------------------------------------------------------------------------------



 



      entity which employs him meets the definition of Employer. However, the
Committee may, pursuant to this Section 9.5, provide special rules for the
application of the provisions of the Plan to persons who become Employees as a
result of mergers, acquisitions or other corporate transactions.     (b)  
Schedules. With respect to any group of Employees who become Employees as a
result of a merger, acquisition or other corporate transaction, the Committee
may adopt a Schedule which will set forth any special rules with respect to
Compensation, eligibility to become a Participant, Years of Service or other
items which shall be applied to such Employees. Each such Schedule is to be
interpreted as a part of the Plan and, to the extent there is any conflict
between a Schedule and another provision of the Plan, the Schedule shall
control. No Schedule shall, however, be given effect to the extent that it would
result in discrimination in contributions or benefits under the Plan in favor of
any Highly-Compensated Employee, in violation of Code Section 401(a)(4).

ARTICLE X. Temporary Restrictions on Benefits
     Notwithstanding any other provisions in the Plan to the contrary, if, after
payment of benefits provided under the Plan for a Participant (including
subsequently Retired Participants) who is among the 25 most Highly-Compensated
Employees for such year: (a) the value of Plan assets would be less than 110% of
the value of the Plan’s current liabilities, as defined in Code
Section 412(1)(7); (b) the value of the benefits payable to such Participant
under the Plan would equal or exceed 1% of the Plan’s current liabilities; or
(c) the value of the

-73-



--------------------------------------------------------------------------------



 



benefits payable to such Participant would exceed the amount described in Code
Section 411(a)(11)(A); then, annual distributions to such Participant shall not
exceed an amount equal to the payment that would be made under a single life
annuity that is the Actuarial Equivalent of the sum of the Participant’s
Retirement Benefit and other benefits available under the Plan.
ARTICLE XI. Applicable Law
     The Plan and all rights hereunder shall be governed by and construed
according to ERISA and any subsequent amendment thereto and the laws of the
State of Illinois, provided that in the case of conflict the provisions of ERISA
shall control.
ARTICLE XII. Adoption and Withdrawal of Affiliated Company
Section 12.1. Adoption. An Affiliated Company authorized by the Company to adopt
the Plan may do so by appropriate action which:

  (a)   Directs that the Affiliated Company becomes a party to the Trust
Agreement;     (b)   Specifies the date upon which the Plan becomes effective
with respect to the Employees of the Affiliated Company;     (c)   Prescribes
the period, if any, during which an Employee’s employment with the Affiliated
Company prior to the adoption of the Plan by the Affiliated Company shall be
deemed Service for purposes of the Plan.

Section 12.2. Withdrawal. Any Affiliated Company that has adopted the Plan may
at any time withdraw from the Plan upon giving the Committee and the Trustee at
least 30 days’ notice in writing of its intention to withdraw. Upon the
withdrawal of an Affiliated Company, the Committee may cause a segregation of
the withdrawing Affiliated Company’s proportionate share of the assets of the
Trust Fund (as

-74-



--------------------------------------------------------------------------------



 



determined by the Committee). The determination of which assets are to be
segregated shall be made by the Trustee in its sole discretion. If the
withdrawing Affiliated Company adopts another pension plan qualified under
Section 40l of the Code, the Committee may direct the transfer of the segregated
assets to the funding medium maintained under the Plan. If there is a partial
termination of the Plan, as a result of the withdrawal, the termination
provisions of the Plan and Trust shall apply.
ARTICLE XIII. Top-Heavy Plan Provisions
     The Retirement Plan Committee shall determine annually as of the
Determination Date whether the Plan is a Top-Heavy Plan. Notwithstanding
anything herein to the contrary, if the Plan is Top-Heavy as determined pursuant
to Section 4l6 of the Code on any Determination Date, then the Plan shall meet
the following requirements for any such Plan Year:
Section 13.1. Minimum Vesting Requirements. A Participant’s vested benefit under
Section 4.11 shall be determined in accordance with the following schedule and
not Section 4.11:

      Years of Continuous Service   Vested Percentage 0-2
3 or more       0%
100%

      In the event that the Top-Heavy Plan ceases thereafter to be Top-Heavy and
the schedule in this Section was in effect, each Participant’s vested interest
shall again be determined under Section 4.11, provided that a Participant’s
vested interest shall not be reduced thereby. To the extent required by
Section 411(a)(10) of the Code and final Regulations of the

-75-



--------------------------------------------------------------------------------



 



      Department of Treasury under Section 4l6 of the Code, if the determination
of a Participant’s vested interest is changed from the use of Section 4.11 to
the use of Section 13.1, each Participant with at least three years of
Continuous Service may elect to continue to have his vested interest computed
under the formerly applied vesting schedule. Such a Participant shall make the
foregoing election no later than the last to occur of the following:     (a)  
The date that is 60 days after the date on which the change in vesting schedules
is adopted;     (b)   the date that is 60 days after the date on which the
change in vesting schedules is effective; or     (c)   the date that is 60 days
after the date on which the Participant receives written notice of the change in
vesting schedule.

Section 13.2. Minimum Benefit. It is intended that each Employer will meet the
minimum benefit requirements of Sections 4l6(c) and (h) of the Code by providing
a minimum benefit for such Plan Year for each of its Participants who are
Non-Key Employees. Such minimum benefit, when expressed as an annual Retirement
Benefit payable in the form of a single life annuity beginning at Normal
Retirement Age, shall not be less than the Participant’s average Compensation
for years in the “testing period” multiplied by the lesser of:

  (a)   the number of Years of Service with the Employer; or     (b)   20%.

-76-



--------------------------------------------------------------------------------



 



For purposes of this Section, “Years of Service” shall be determined under the
rules of Section 4.11(a)(4), (5) and (6) of the Code but excluding any year of
service if (A) the Plan was not a Top-Heavy Plan for any Plan Year ending during
such year of service, or (B) such year of service was completed in a Plan Year
beginning before January l, 1984. A Participant’s “testing period” for purposes
of determining his average Compensation under this section is the five
consecutive year period during which the Participant had the greatest aggregate
Compensation, excluding years not included in a Year of Service, years ending in
a Plan Year beginning before January l, 1984, and years beginning after the
close of the last Plan Year in which the Plan is a Top-Heavy Plan. Such minimum
benefit shall be increased in any Plan Year in which the Plan is not a Super
Top-Heavy Plan to not more than the lesser of 3% per Year of Service or 30% of
such Participant’s average Compensation for years in the testing period pursuant
to Section 4l6(h)(2)(A) of the Code for any year in which his Employer also
maintains a defined-contribution plan if necessary to avoid the application of
Section 4l6(h)(l) of the Code. No minimum benefit will be required for a
Participant under this Plan if his Employer maintains another qualified plan
under which a minimum benefit or contribution is being made or funded for such
year for the Participant in accordance with Section 4l6(c) and (f) of the Code
and the Employer elects by written resolution or in such other plan to have such
other plan meet such minimum benefit requirements. For purposes of satisfying
the minimum benefit requirement of Section 416(c)(1) of the Code and the Plan,
in determining Years of Service with the Employer, any service with the Employer

-77-



--------------------------------------------------------------------------------



 



shall be disregarded to the extent that such service occurs during a Plan Year
when the Plan benefits (within the meaning of Section 410(b) of the Code) no Key
Employee or former Key Employee.

-78-



--------------------------------------------------------------------------------



 



     Executed this 25th day of January, 2007

              ATTEST:       NUVEEN INVESTMENTS, LLC
 
           
/s/ John L. MacCarthy
      By   /s/ Larry W. Martin
 
           
Secretary
          Larry W. Martin
 
          Vice President

-79-



--------------------------------------------------------------------------------



 



APPENDIX A
Whenever the amount of a benefit is to be determined by a procedure which
requires the use of actuarial assumptions, the following assumptions, where
applicable, shall be utilized:
(A) With respect to payments other than in the form of a lump sum or the Level
Income Option:

  1.   1971 Group Annuity Morality Table.     2.   Weighting of annuities using
70% male and 30% female.     3.   7% interest rate.

(B) With respect to payments made in the form of a lump sum or the Level Income
Option:

  1.   The applicable mortality table prescribed by the Internal Revenue Service
pursuant to Code Section 417(e)(3). For distributions from the Plan made prior
to December 31, 2002, this is the mortality table described in Revenue Ruling
95-6. For distributions from the Plan made on or after December 31, 2002, the
mortality table shall be the mortality table described in Revenue Ruling
2001-62.     2.   Interest rate equal to the average yield in November of the
preceding Plan Year on 30-year Treasury Constant Maturities (as published in
December by the Internal Revenue Service).

-80-